UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346 ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008 December 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 Putnam VT Income Fund Putnam Investments is pleased to provide this annual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are pleased to announce several important changes to our equity fund lineup and portfolio management under President and Chief Executive Officer Robert L. Reynolds. Key among them is replacing the team management structure of Putnam equity funds with a more nimble decision-making process that vests full authority and responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has bolstered its ranks of seasoned equity analysts with several important hires. INVESTMENT OBJECTIVE High current income consistent with what Putnam Management believes to be prudent risk PORTFOLIO Primarily mortgage- and asset-backed securities, investment-grade and high-yield corporate bonds, and U.S. Treasury securities NET ASSET VALUE December 31, 2008 Class IA $9.02 Class IB $8.96 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 12/31/08) IA Shares* IB Shares 1 year -23.78% -23.93% 5 years -9.48 -10.56 Annualized -1.97 -2.21 10 years 16.51 14.02 Annualized 1.54 1.32 Life 189.06 178.68 Annualized 5.21 5.02 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Class inception date: February 1, 1988. Class inception date: April 30, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. PORTFOLIO COMPOSITION CREDIT QUALITY Aaa 59.87% Ba 3.15% Aa 4.68% B 2.44% A 11.22% Other 2.11% Baa 16.53% Portfolio composition will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Credit qualities shown as a percentage of portfolio value as of 12/31/08. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody's ratings; percentages may include bonds not rated by Moody's but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 12/31/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK Fixed-income markets were quite volatile during 2008 as short-term credit markets seized up and investors generally fled from risk amid the widespread turmoil in the financial system. Given the upheaval, investors that were experiencing increasing duress began to liquidate their Aaa-rated holdings. This selling pressure caused bond prices to decline significantly and yield spreads to widen to greater-than-normal levels in this area of the market. With its emphasis on Aaa-rated securities, the funds class IA shares declined 23.78% at net asset value for the 12 months ended December 31, 2008. It is important to note, however, that the funds performance was market driven and not due to defaults. Since early in the year, the funds managers found compelling opportunities in the distressed sectors of the mortgage-backed market, particularly among securitized investment vehicles such as Aaa-rated commercial mortgage-back securities (CMBS), interest-only CMBS, and collateralized mortgage pass-through bonds (CMOs). They believed that these securities were trading at attractive levels versus traditional mortgage pass-through bonds. Whats more, the selected CMOs were backed by U.S. government agencies, such as the Federal National Mortgage Association (Fannie Mae), and therefore carried Aaa-credit ratings. In the wake of the credit crisis, however, they underperformed sharply, but the managers believe that these securities still offer the potential for substantial returns once the market environment stabilizes and investors begin to capitalize on the value embedded in them. At the beginning of the period, the co-managers believed that the Federal Reserve Board (the Fed) would reduce the federal funds target rate, which is what happened. The Fed cut the rate seven times during the year, lowering it from 4.25% to between 0.00% and 0.25%. The Feds activity, combined with the flight to quality, 2 resulted in a steeper yield curve, as demand for longer-term bonds weakened. As a result, the funds yield curve positioning, which emphasized short-term versus long-term bonds, was positive for performance. The co-managers decision to underweight and effectively diversify the funds exposure to corporate bonds was also beneficial. There were numerous defaults, particularly in the financials sector, that the fund avoided. Management believes that the current recession may be severe, with major implications not only for corporate profits, but also for default rates on corporate bonds and bank loans. Investors should remain patient and maintain a long-term perspective while the measures introduced by the Fed, the Treasury, and the Obama administration are carried out. In the meantime, the fund is, in effect, being paid to wait as it continues to collect the cash flows from the mortgage-backed bonds it holds. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Cumulative total returns of a $10,000 investment in class IA and class IB shares at net asset value  since 12/31/98 The Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. It is not possible to invest directly in an index. FUND MANAGEMENT The fund is managed by Rob Bloemker, Carl Bell, Kevin Murphy, Michael Salm, and Raman Srivastava. Listed below are the Putnam Funds managed by these fund managers. They may also manage other retail mutual fund counterparts to the Putnam VT Funds discussed in this report or other accounts advised by Putnam Management or an affiliate. Name Funds Managed Rob Bloemker VT American Government Income Fund VT Diversified Income Fund VT Income Fund Global Income Trust U.S. Government Income Trust Absolute Return 100 Fund Absolute Return 300 Fund Premier Income Trust Master Intermediate Income Trust Carl Bell VT Income Fund Absolute Return 100 Fund Absolute Return 300 Fund Kevin Murphy VT Diversified Income Fund VT Income Fund Absolute Return 100 Fund Absolute Return 300 Fund Premier Income Trust Master Intermediate Income Trust Michael Salm VT American Government Income Fund VT Income Fund Global Income Trust U.S. Government Income Trust Absolute Return 100 Fund Absolute Return 300 Fund Raman Srivastava VT The George Putnam Fund of Boston VT Income Fund Global Income Trust Absolute Return 100 Fund Absolute Return 300 Fund Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2008 to December 31, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 12/31/08 ENDED 12/31/08 Class IA Class IB Class IA Class IB VT Income Fund Expenses paid per $1,000 $2.58 $3.69 $2.95 $4.22 Ending value (after expenses) $770.30 $770.40 $1,022.22 $1,020.96 Annualized expense ratio* 0.58% 0.83% 0.58% 0.83% Lipper peer group avg. expense ratio 0.59% 0.84% 0.59% 0.84% * For the fund's most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce subaccount expenses.To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods.The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused 5 their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT Income Fund 50th 27th (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in 6 increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT Income Fund 49th (40) 25th (40) 37th (35) Lipper VP (Underlying Funds)  Corporate Debt Funds A-Rated See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for 8 mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More Recent Peer Group Rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (December 31, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 12/31/08 period rank period rank period rank Putnam VT Income Fund 90% (36/39) 90% (34/37) 90% (26/28) Lipper VP (Underlying Funds)  Corporate Debt Funds A-Rated Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited andThe Putnam Advisory Company In 2008, the Trustees approved a new sub-management contract between Putnam Management and PIL in respect of certain funds in Putnam Variable Trust, under which PILs London office would begin managing a separate portion of the assets of certain funds. Also in 2008, the Trustees approved a new sub-advisory contract among Putnam Management, PIL and PAC in respect of certain funds in Putnam Variable Trust, under which PACs Tokyo branch would begin providing non-discretionary investment services to certain funds, and PACs Singapore branch would begin providing discretionary investment management services to certain funds. The applicable funds and their respective sub-management and/or sub-advisory contracts are listed in the table below, along with the Trustee approval date, the effective date of the services, and the type of PAC services provided, if applicable. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management contract and the sub-advisory contract in respect of the funds in Putnam Variable Trust listed below. The Trustees considered numerous factors they believed relevant in approving your funds sub-management and sub-advisory contracts, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office and PACs Tokyo and Singapore offices to manage a portion of certain funds assets and PILs and PACs expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnams investment professionals in London, Tokyo and Singapore to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to the applicable funds. 9 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 10 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Income Fund (the fund) at December 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2009 11 Putnam VT Income Fund The funds portfolio 12/31/08 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (88.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.9%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, January 1, 2039 $18,000,000 $18,728,438 18,728,438 U.S. Government Agency Mortgage Obligations (83.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, TBA, January 1, 2039 1,000,000 1,024,141 Federal National Mortgage Association Pass-Through Certificates 7s, TBA, January 1, 2039 1,000,000 1,047,344 6 1/2s, TBA, February 1, 2039 2,000,000 2,071,250 6 1/2s, TBA, January 1, 2039 29,000,000 30,137,345 6s, TBA, January 1, 2039 1,000,000 1,030,234 5 1/2s, TBA, January 1, 2039 83,000,000 85,152,813 5 1/2s, TBA, January 1, 2024 17,000,000 17,513,985 5s, TBA, February 1, 2039 5,000,000 5,093,164 5s, TBA, January 1, 2039 143,000,000 146,128,125 4 1/2s, TBA, February 1, 2039 5,000,000 5,050,000 4 1/2s, TBA, January 1, 2039 25,000,000 25,367,188 319,615,589 Total U.S. government and agency mortgage obligations (cost $334,104,143) $338,344,027 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.948s, 2035 $985,966 $581,720 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 513,530 547,799 FRB Ser. 97-D5, Class A5, 6.935s, 2043 97,000 58,510 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 487,000 317,940 Ser. 07-2, Class A2, 5.634s, 2049 494,000 381,075 Ser. 06-4, Class A2, 5.522s, 2046 2,663,000 2,238,545 Ser. 04-3, Class A5, 5.319s, 2039 1,630,000 1,389,923 Ser. 05-6, Class A2, 5.165s, 2047 323,000 273,663 FRB Ser. 05-1, Class A5, 5.084s, 2042 54,000 43,674 Ser. 07-5, Class XW, Interest only (IO), 0.44s, 2051 13,729,698 206,644 Ser. 07-1, Class XW, IO, 0.291s, 2049 6,433,256 71,421 Ser. 06-1, Class XC, IO, 0.067s, 2045 17,498,905 64,305 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 289,000 185,499 Ser. 04-4, Class XC, IO, 0.285s, 2042 12,073,465 109,731 Ser. 04-5, Class XC, IO, 0.203s, 2041 19,920,810 143,904 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.183s, 2035 $3,585,476 $72,427 Ser. 06-5, Class XC, IO, 0.102s, 2016 40,591,674 299,920 Ser. 05-1, Class XW, IO, 0.101s, 2042 47,131,667 80,663 Ser. 06-4, Class XC, IO, 0.088s, 2046 20,016,507 120,323 Ser. 05-4, Class XC, IO, 0.083s, 2045 33,418,108 127,998 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.99s, 2036 61,866 29,077 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 2.145s, 2018 143,000 87,960 FRB Ser. 04-BBA4, Class G, 1.895s, 2018 196,000 174,226 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 3.195s, 2022 184,000 149,189 FRB Ser. 05-MIB1, Class J, 2.245s, 2022 582,000 377,602 Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 4.67s, 2033 124,814 90,490 Ser. 05-E, Class 2, IO, 0.3s, 2035 11,604,150 32,183 Ser. 04-D, Class 2A, IO, 0.16s, 2034 3,965,718 1,394 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 373,323 367,258 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 1.211s, 2037 5,399,833 348,289 Ser. 06-4A, IO, 2.331s, 2036 811,510 78,067 Ser. 04-2, IO, 2.22s, 2034 2,005,303 65,774 Ser. 04-3, IO, 2.15s, 2035 1,306,437 42,851 Ser. 06-2A, IO, 1.798s, 2036 1,110,618 66,637 Ser. 05-3A, IO, 1.6s, 2035 5,607,963 336,478 Ser. 05-1A, IO, 1.6s, 2035 1,853,750 64,325 Ser. 07-5A, IO, 1.55s, 2037 3,704,712 280,447 Ser. 07-2A, IO, 1.3s, 2037 6,038,850 464,991 FRB Ser. 05-1A, Class A1, 0.771s, 2035 433,059 329,125 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 1,371,907 480,167 Ser. 04-9, Class 1A1, 5.92s, 2034 55,278 31,740 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.186s, 2032 412,000 300,173 Ser. 07-PW17, Class A3, 5.736s, 2050 3,940,000 3,193,882 Ser. 04-PR3I, Class X1, IO, 0.326s, 2041 2,947,895 34,735 Ser. 05-PWR9, Class X1, IO, 0.11s, 2042 24,891,209 125,701 12 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.689s, 2038 $7,607,082 $190,633 Ser. 06-PW14, Class X1, IO, 0.076s, 2038 8,181,966 70,529 Ser. 07-PW15, Class X1, IO, 0.066s, 2044 25,363,285 148,629 Ser. 05-PW10, Class X1, IO, 0.056s, 2040 12,305,164 28,179 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 2,298,600 22,447 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 219,304 216,282 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 2,005,365 1,889,441 Ser. 98-1, Class G, 6.56s, 2030 515,745 450,765 Ser. 98-1, Class H, 6.34s, 2030 779,000 594,622 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.096s, 2014 1,470,000 826,249 Ser. 08-C7, Class A2A, 6.034s, 2049 800,000 551,045 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 6.179s, 2037 1,755,280 118,481 FRB Ser. 06-AR7, Class 2A2A, 5.649s, 2036 154,118 69,353 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.377s, 2049 10,715,179 165,014 Ser. 06-CD2, Class X, IO, 0.086s, 2046 33,065,529 80,288 Ser. 07-CD4, Class XC, IO, 0.059s, 2049 35,828,941 171,979 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 895,470 735,690 Ser. 98-C2, Class F, 5.44s, 2030 1,176,000 871,508 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.02s, 2017 710,000 513,573 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.57s, 2019 405,000 172,445 Ser. 06-CN2A, Class J, 5.57s, 2019 324,000 136,947 FRB Ser. 01-J2A, Class A2F, 1.54s, 2034 653,000 496,280 Ser. 03-LB1A, Class X1, IO, 0.449s, 2038 3,575,378 101,934 Ser. 05-LP5, Class XC, IO, 0.102s, 2043 24,230,386 115,153 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.066s, 2046 $23,669,593 $99,931 Ser. 05-C6, Class XC, IO, 0.064s, 2044 24,715,263 76,648 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 568,105 252,352 Ser. 05-24, Class 1AX, IO, 0.737s, 2035 3,729,620 46,037 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.707s, 2035 28,931 14,465 Ser. 05-9, Class 1X, IO, 3.126s, 2035 3,051,334 43,029 Ser. 05-2, Class 2X, IO, 1.16s, 2035 3,179,341 43,468 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 359,148 342,383 IFB Ser. 05-R1, Class 1AS, IO, 4.549s, 2035 2,485,142 156,812 IFB Ser. 05-R2, Class 1AS, IO, 4.202s, 2035 2,610,831 153,517 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.81s, 2039 1,846,000 1,325,976 Ser. 06-C5, Class AX, IO, 0.091s, 2039 15,085,574 86,983 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.114s, 2049 48,907,727 250,212 Ser. 06-C4, Class AX, IO, 0.113s, 2039 30,833,285 246,925 Ser. 07-C1, Class AX, IO, 0.07s, 2040 31,747,620 126,070 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 1.071s, 2017 286,000 187,301 Crown Castle Towers, LLC 144A Ser. 05-1A, Class D, 5.612s, 2035 1,172,000 820,400 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 371,000 381,424 Ser. 04-C2, Class A2, 5.416s, 2036 (F) 1,850,000 1,277,977 FRB Ser. 04-C3, Class A5, 5.113s, 2036 20,000 17,050 Ser. 04-C3, Class A3, 4.302s, 2036 30,687 30,155 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 2.145s, 2020 106,500 69,225 FRB Ser. 04-TF2A, Class J, 2.145s, 2016 278,000 152,900 FRB Ser. 04-TF2A, Class H, 1.895s, 2019 278,000 180,700 Ser. 01-CK1, Class AY, IO, 0.78s, 2035 24,585,552 272,900 Ser. 04-C4, Class AX, IO, 0.532s, 2039 3,649,974 46,811 Ser. 02-CP3, Class AX, IO, 0.423s, 2035 7,093,754 196,244 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 944,355 945,205 Ser. 99-CG2, Class B3, 6.1s, 2032 854,000 805,950 Ser. 99-CG2, Class B4, 6.1s, 2032 1,144,000 400,400 Ser. 98-CF2, Class B3, 6.04s, 2031 315,455 301,053 13 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae IFB Ser. 06-70, Class SM, 50.819s, 2036 $133,055 $180,966 IFB Ser. 07-75, Class JS, 48.59s, 2037 360,366 472,714 IFB Ser. 07-80, Class AS, 45.59s, 2037 322,496 424,249 IFB Ser. 07-75, Class CS, 42.201s, 2037 556,497 751,930 IFB Ser. 06-62, Class PS, 37.073s, 2036 532,283 696,299 IFB Ser. 07-60, Class SB, 36.773s, 2037 293,046 369,802 IFB Ser. 06-76, Class QB, 36.773s, 2036 570,168 743,662 IFB Ser. 06-48, Class TQ, 36.773s, 2036 1,060,878 1,358,971 IFB Ser. 06-63, Class SP, 36.473s, 2036 626,306 801,014 IFB Ser. 07-W7, Class 1A4, 36.353s, 2037 574,822 661,045 IFB Ser. 07-81, Class SC, 34.973s, 2037 553,996 682,469 IFB Ser. 07-1, Class NK, 33.158s, 2037 1,612,198 2,043,701 IFB Ser. 06-104, Class GS, 32.167s, 2036 378,280 462,250 IFB Ser. 06-104, Class ES, 31.094s, 2036 727,140 910,147 IFB Ser. 07-96, Class AS, 27.794s, 2037 660,144 743,146 IFB Ser. 07-30, Class FS, 27.645s, 2037 1,383,552 1,669,851 IFB Ser. 06-104, Class CS, 27.579s, 2036 789,107 952,092 IFB Ser. 05-37, Class SU, 27.315s, 2035 855,545 1,033,954 IFB Ser. 06-49, Class SE, 27.115s, 2036 901,698 1,094,226 IFB Ser. 06-60, Class AK, 26.915s, 2036 437,375 525,986 IFB Ser. 06-60, Class TK, 26.715s, 2036 303,303 361,244 IFB Ser. 06-115, Class ES, 24.675s, 2036 561,119 665,049 IFB Ser. 06-8, Class PK, 24.515s, 2036 1,087,282 1,262,534 IFB Ser. 05-57, Class CD, 23.358s, 2035 443,798 504,505 IFB Ser. 05-115, Class NQ, 23.17s, 2036 298,302 330,376 IFB Ser. 05-74, Class CP, 23.022s, 2035 527,272 563,727 IFB Ser. 06-27, Class SP, 22.839s, 2036 825,169 955,005 IFB Ser. 06-8, Class HP, 22.839s, 2036 889,724 1,014,363 IFB Ser. 06-8, Class WK, 22.839s, 2036 1,421,933 1,609,159 IFB Ser. 05-99, Class SA, 22.839s, 2035 615,966 702,944 IFB Ser. 05-45, Class DA, 22.692s, 2035 1,031,835 1,168,729 IFB Ser. 05-74, Class DM, 22.655s, 2035 1,215,741 1,376,151 IFB Ser. 05-45, Class DC, 22.582s, 2035 728,043 824,201 IFB Ser. 06-60, Class CS, 22.362s, 2036 298,307 329,659 IFB Ser. 05-57, Class DC, 20.243s, 2034 709,754 781,863 IFB Ser. 05-95, Class OP, 18.9s, 2035 388,413 381,228 IFB Ser. 05-45, Class PC, 18.836s, 2034 353,234 354,021 IFB Ser. 05-74, Class SK, 18.834s, 2035 965,019 1,049,391 IFB Ser. 05-74, Class CS, 18.724s, 2035 600,998 662,028 IFB Ser. 05-106, Class JC, 18.663s, 2035 269,783 292,760 IFB Ser. 05-95, Class CP, 18.456s, 2035 89,872 89,745 IFB Ser. 05-114, Class SP, 18.284s, 2036 373,614 391,331 IFB Ser. 05-83, Class QP, 16.169s, 2034 215,399 224,563 IFB Ser. 05-72, Class SB, 15.697s, 2035 592,172 623,865 Ser. 02-T12, Class A4, 9 1/2s, 2042 76,017 82,479 Ser. 02-T6, Class A3, 9 1/2s, 2041 148,577 161,207 Ser. 04-T3, Class PT1, 8.949s, 2044 294,892 317,193 Ser. 03-W1, Class 2A, 7 1/2s, 2042 543,643 572,354 Ser. 02-T4, Class A3, 7 1/2s, 2041 107,339 113,008 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae Ser. 01-T3, Class A1, 7 1/2s, 2040 $106,407 $112,027 Ser. 01-T1, Class A1, 7 1/2s, 2040 231,669 243,904 Ser. 99-T2, Class A1, 7 1/2s, 2039 54,310 56,923 Ser. 386, Class 26, IO, 7 1/2s, 2038 76,359 7,665 Ser. 383, Class 88, IO, 7 1/2s, 2037 82,429 8,700 Ser. 383, Class 89, IO, 7 1/2s, 2037 67,146 8,807 Ser. 383, Class 87, IO, 7 1/2s, 2037 102,065 10,206 Ser. 02-T1, Class A3, 7 1/2s, 2031 271,779 286,133 Ser. 01-T5, Class A3, 7 1/2s, 2030 62,786 65,160 IFB Ser. 07-W6, Class 6A2, IO, 7.329s, 2037 685,562 59,987 IFB Ser. 06-90, Class SE, IO, 7.329s, 2036 833,321 80,255 IFB Ser. 03-66, Class SA, IO, 7.179s, 2033 1,046,665 85,599 Ser. 04-T3, Class 1A3, 7s, 2044 371,162 387,748 Ser. 01-W3, Class A, 7s, 2041 133,288 140,244 Ser. 386, Class 24, IO, 7s, 2038 84,332 8,090 Ser. 386, Class 25, IO, 7s, 2038 83,752 7,944 Ser. 386, Class 22, IO, 7s, 2038 90,504 12,441 Ser. 386, Class 21, IO, 7s, 2037 102,758 9,637 Ser. 386, Class 23, IO, 7s, 2037 100,851 9,701 Ser. 383, Class 84, IO, 7s, 2037 94,214 13,558 Ser. 383, Class 85, IO, 7s, 2037 82,357 11,935 Ser. 383, Class 79, IO, 7s, 2037 94,685 13,335 Ser. 383, Class 80, IO, 7s, 2037 209,627 17,818 Ser. 383, Class 81, IO, 7s, 2037 114,786 15,806 Ser. 383, Class 82, IO, 7s, 2037 112,589 16,055 Ser. 383, Class 83, IO, 7s, 2037 96,229 13,772 IFB Ser. 07-W6, Class 5A2, IO, 6.819s, 2037 1,054,586 82,363 IFB Ser. 07-W4, Class 4A2, IO, 6.809s, 2037 4,930,618 385,081 IFB Ser. 07-W2, Class 3A2, IO, 6.809s, 2037 1,299,336 101,478 IFB Ser. 06-115, Class BI, IO, 6.789s, 2036 1,224,359 104,619 IFB Ser. 05-113, Class AI, IO, 6.759s, 2036 262,505 23,714 IFB Ser. 05-113, Class DI, IO, 6.759s, 2036 3,428,652 275,835 IFB Ser. 05-52, Class DC, IO, 6.729s, 2035 722,993 78,971 IFB Ser. 06-60, Class SI, IO, 6.679s, 2036 1,362,417 116,623 IFB Ser. 06-60, Class UI, IO, 6.679s, 2036 552,289 49,026 IFB Ser. 04-24, Class CS, IO, 6.679s, 2034 1,857,536 176,335 IFB Ser. 07-W7, Class 3A2, IO, 6.659s, 2037 1,714,634 189,896 14 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae IFB Ser. 03-122, Class SA, IO, 6.629s, 2028 $1,804,976 $105,022 IFB Ser. 03-122, Class SJ, IO, 6.629s, 2028 1,857,913 107,653 IFB Ser. 06-60, Class DI, IO, 6.599s, 2035 746,362 58,291 IFB Ser. 04-60, Class SW, IO, 6.579s, 2034 2,678,541 222,587 IFB Ser. 05-65, Class KI, IO, 6.529s, 2035 6,086,387 468,043 IFB Ser. 08-10, Class LI, IO, 6.509s, 2038 415,238 34,506 Ser. 386, Class 14, IO, 6 1/2s, 2038 828,453 70,419 Ser. 386, Class 19, IO, 6 1/2s, 2038 97,113 9,249 Ser. 386, Class 17, IO, 6 1/2s, 2037 150,376 12,782 Ser. 386, Class 16, IO, 6 1/2s, 2037 103,461 10,991 Ser. 383, Class 60, IO, 6 1/2s, 2037 477,900 45,401 Ser. 383, Class 62, IO, 6 1/2s, 2037 133,492 12,219 Ser. 383, Class 69, IO, 6 1/2s, 2037 86,906 11,163 Ser. 383, Class 63, IO, 6 1/2s, 2037 104,211 10,382 Ser. 383, Class 64, IO, 6 1/2s, 2037 192,147 17,774 Ser. 383, Class 67, IO, 6 1/2s, 2037 102,037 11,112 Ser. 383, Class 58, IO, 6 1/2s, 2037 221,199 18,536 Ser. 383, Class 59, IO, 6 1/2s, 2037 140,626 12,857 Ser. 383, Class 61, IO, 6 1/2s, 2037 111,502 11,665 Ser. 383, Class 65, IO, 6 1/2s, 2037 133,267 13,739 Ser. 383, Class 66, IO, 6 1/2s, 2037 136,682 13,287 Ser. 383, Class 72, IO, 6 1/2s, 2037 534,418 45,425 Ser. 383, Class 77, IO, 6 1/2s, 2037 84,460 9,282 Ser. 383, Class 78, IO, 6 1/2s, 2037 84,261 11,011 Ser. 381, Class 14, IO, 6 1/2s, 2037 766,970 62,278 Ser. 381, Class 16, IO, 6 1/2s, 2037 199,240 21,723 Ser. 381, Class 15, IO, 6 1/2s, 2037 327,008 26,553 Ser. 383, Class 73, IO, 6 1/2s, 2037 182,850 15,542 Ser. 383, Class 76, IO, 6 1/2s, 2037 110,784 11,158 Ser. 383, Class 70, IO, 6 1/2s, 2037 280,328 23,828 Ser. 383, Class 74, IO, 6 1/2s, 2037 151,063 12,840 Ser. 383, Class 71, IO, 6 1/2s, 2036 118,482 12,393 Ser. 383, Class 75, IO, 6 1/2s, 2036 95,433 8,813 IFB Ser. 08-01, Class GI, IO, 6.489s, 2037 5,499,765 457,031 IFB Ser. 07-39, Class LI, IO, 6.299s, 2037 225,772 21,713 IFB Ser. 07-23, Class SI, IO, 6.299s, 2037 1,174,511 88,862 IFB Ser. 07-54, Class CI, IO, 6.289s, 2037 889,609 69,927 IFB Ser. 07-39, Class PI, IO, 6.289s, 2037 851,552 63,157 IFB Ser. 07-30, Class WI, IO, 6.289s, 2037 10,377,926 778,552 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae IFB Ser. 07-28, Class SE, IO, 6.279s, 2037 $942,913 $73,377 IFB Ser. 06-128, Class SH, IO, 6.279s, 2037 1,073,638 82,578 IFB Ser. 06-56, Class SM, IO, 6.279s, 2036 2,585,066 201,938 IFB Ser. 05-73, Class SI, IO, 6.279s, 2035 597,015 44,841 IFB Ser. 05-12, Class SC, IO, 6.279s, 2035 889,027 88,013 IFB Ser. 05-17, Class ES, IO, 6.279s, 2035 1,174,741 107,467 IFB Ser. 05-17, Class SY, IO, 6.279s, 2035 546,865 49,870 IFB Ser. 07-W5, Class 2A2, IO, 6.269s, 2037 523,203 43,164 IFB Ser. 07-30, Class IE, IO, 6.269s, 2037 2,637,651 271,454 IFB Ser. 06-123, Class CI, IO, 6.269s, 2037 2,102,842 162,743 IFB Ser. 06-123, Class UI, IO, 6.269s, 2037 937,385 74,991 IFB Ser. 05-82, Class SY, IO, 6.259s, 2035 2,323,893 175,686 IFB Ser. 05-45, Class EW, IO, 6.249s, 2035 2,061,789 163,958 IFB Ser. 05-45, Class SR, IO, 6.249s, 2035 3,158,536 247,680 IFB Ser. 07-15, Class BI, IO, 6.229s, 2037 1,513,510 119,713 IFB Ser. 06-126, Class CS, IO, 6.229s, 2037 607,017 45,769 IFB Ser. 06-16, Class SM, IO, 6.229s, 2036 792,484 67,146 IFB Ser. 05-95, Class CI, IO, 6.229s, 2035 1,404,179 127,640 IFB Ser. 05-84, Class SG, IO, 6.229s, 2035 2,301,383 191,245 IFB Ser. 05-57, Class NI, IO, 6.229s, 2035 477,937 43,652 IFB Ser. 05-54, Class SA, IO, 6.229s, 2035 2,209,296 174,298 IFB Ser. 05-23, Class SG, IO, 6.229s, 2035 1,761,727 150,581 IFB Ser. 05-17, Class SA, IO, 6.229s, 2035 1,554,370 122,181 IFB Ser. 05-17, Class SE, IO, 6.229s, 2035 1,690,291 139,716 IFB Ser. 05-57, Class DI, IO, 6.229s, 2035 4,533,177 348,601 IFB Ser. 05-83, Class QI, IO, 6.219s, 2035 380,694 37,264 IFB Ser. 06-128, Class GS, IO, 6.209s, 2037 997,710 76,613 15 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae IFB Ser. 06-114, Class IS, IO, 6.179s, 2036 $1,063,188 $80,055 IFB Ser. 06-116, Class ES, IO, 6.179s, 2036 675,622 52,538 IFB Ser. 06-115, Class GI, IO, 6.169s, 2036 1,026,179 83,945 IFB Ser. 06-115, Class IE, IO, 6.169s, 2036 813,461 77,893 IFB Ser. 06-117, Class SA, IO, 6.169s, 2036 1,212,283 91,995 IFB Ser. 06-121, Class SD, IO, 6.169s, 2036 2,005,238 151,596 IFB Ser. 06-109, Class SG, IO, 6.159s, 2036 1,433,585 113,827 IFB Ser. 06-104, Class IM, IO, 6.149s, 2036 347,551 26,334 IFB Ser. 06-104, Class SY, IO, 6.149s, 2036 718,750 55,235 IFB Ser. 06-109, Class SH, IO, 6.149s, 2036 1,076,885 94,865 Ser. 06-104, Class SG, IO, 6.129s, 2036 1,396,456 99,141 IFB Ser. 07-W6, Class 4A2, IO, 6.129s, 2037 4,364,691 335,645 IFB Ser. 06-128, Class SC, IO, 6.129s, 2037 3,385,300 257,956 IFB Ser. 06-43, Class SI, IO, 6.129s, 2036 1,874,168 143,839 IFB Ser. 06-44, Class IS, IO, 6.129s, 2036 1,643,131 124,968 IFB Ser. 06-8, Class JH, IO, 6.129s, 2036 3,757,668 293,925 IFB Ser. 05-122, Class SG, IO, 6.129s, 2035 809,231 80,268 IFB Ser. 05-95, Class OI, IO, 6.119s, 2035 216,865 25,622 IFB Ser. 06-92, Class JI, IO, 6.109s, 2036 823,429 88,250 IFB Ser. 06-92, Class LI, IO, 6.109s, 2036 1,201,011 89,976 IFB Ser. 06-96, Class ES, IO, 6.109s, 2036 1,309,414 100,037 IFB Ser. 06-99, Class AS, IO, 6.109s, 2036 926,895 73,595 IFB Ser. 06-85, Class TS, IO, 6.089s, 2036 1,991,220 153,189 IFB Ser. 06-61, Class SE, IO, 6.079s, 2036 1,884,829 131,682 IFB Ser. 07-75, Class PI, IO, 6.069s, 2037 1,369,580 106,805 IFB Ser. 07-76, Class SA, IO, 6.069s, 2037 1,439,146 82,859 IFB Ser. 07-W7, Class 2A2, IO, 6.059s, 2037 3,470,345 339,087 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae IFB Ser. 07-88, Class MI, IO, 6.049s, 2037 $416,243 $50,799 Ser. 06-94, Class NI, IO, 6.029s, 2036 683,135 48,229 IFB Ser. 07-116, Class IA, IO, 6.029s, 2037 5,261,642 378,312 IFB Ser. 07-103, Class AI, IO, 6.029s, 2037 5,895,045 418,430 IFB Ser. 07-1, Class NI, IO, 6.029s, 2037 3,117,916 250,107 IFB Ser. 07-15, Class NI, IO, 6.029s, 2022 1,588,186 116,096 Ser. 389, Class 6, IO, 6s, 2038 95,882 8,150 Ser. 08-76, Class JI, IO, 6s, 2038 923,515 85,425 Ser. 386, Class 10, IO, 6s, 2038 91,351 9,419 Ser. 383, Class 41, IO, 6s, 2038 810,229 68,869 Ser. 383, Class 42, IO, 6s, 2038 585,887 49,800 Ser. 383, Class 43, IO, 6s, 2038 529,154 44,978 Ser. 383, Class 44, IO, 6s, 2038 483,421 41,091 Ser. 383, Class 45, IO, 6s, 2038 373,160 31,719 Ser. 383, Class 46, IO, 6s, 2038 323,561 27,503 Ser. 383, Class 47, IO, 6s, 2038 286,730 24,372 Ser. 383, Class 48, IO, 6s, 2038 257,516 23,820 Ser. 383, Class 52, IO, 6s, 2038 104,351 10,541 Ser. 386, Class 9, IO, 6s, 2038 463,393 39,388 Ser. 383, Class 28, IO, 6s, 2038 972,305 89,938 Ser. 383, Class 29, IO, 6s, 2038 874,210 80,864 Ser. 383, Class 30, IO, 6s, 2038 645,212 59,682 Ser. 383, Class 31, IO, 6s, 2038 568,950 52,628 Ser. 383, Class 32, IO, 6s, 2038 441,971 40,882 Ser. 383, Class 33, IO, 6s, 2038 377,588 34,927 Ser. 383, Class 37, IO, 6s, 2038 147,192 13,589 Ser. 386, Class 7, IO, 6s, 2038 570,340 52,015 Ser. 383, Class 34, IO, 6s, 2037 153,068 14,159 Ser. 383, Class 35, IO, 6s, 2037 126,254 11,729 Ser. 383, Class 36, IO, 6s, 2037 98,862 9,714 Ser. 383, Class 38, IO, 6s, 2037 85,731 7,923 Ser. 383, Class 50, IO, 6s, 2037 175,676 14,932 Ser. 386, Class 6, IO, 6s, 2037 273,511 22,920 Ser. 383, Class 49, IO, 6s, 2037 132,185 13,233 Ser. 383, Class 51, IO, 6s, 2037 136,305 13,621 Ser. 383, Class 57, IO, 6s, 2037 83,513 10,747 Ser. 383, Class 98, IO, 6s, 2022 140,922 12,370 Ser. 383, Class 99, IO, 6s, 2022 72,374 6,205 IFB Ser. 08-3, Class SC, IO, 5.979s, 2038 343,808 32,245 IFB Ser. 07-109, Class XI, IO, 5.979s, 2037 863,416 76,520 IFB Ser. 07-109, Class YI, IO, 5.979s, 2037 1,284,895 97,707 IFB Ser. 07-W8, Class 2A2, IO, 5.979s, 2037 2,311,331 161,035 16 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae IFB Ser. 07-88, Class JI, IO, 5.979s, 2037 $1,764,199 $132,080 IFB Ser. 07-54, Class KI, IO, 5.969s, 2037 658,165 46,446 IFB Ser. 07-30, Class JS, IO, 5.969s, 2037 2,162,807 168,915 IFB Ser. 07-30, Class LI, IO, 5.969s, 2037 3,298,140 280,507 IFB Ser. 07-W2, Class 1A2, IO, 5.959s, 2037 984,746 68,145 IFB Ser. 07-106, Class SN, IO, 5.939s, 2037 1,383,016 104,455 IFB Ser. 07-54, Class IA, IO, 5.939s, 2037 1,160,221 84,717 IFB Ser. 07-54, Class IB, IO, 5.939s, 2037 1,160,221 84,717 IFB Ser. 07-54, Class IC, IO, 5.939s, 2037 1,160,221 84,717 IFB Ser. 07-54, Class ID, IO, 5.939s, 2037 1,160,221 84,717 IFB Ser. 07-54, Class IE, IO, 5.939s, 2037 1,160,221 84,717 IFB Ser. 07-54, Class IF, IO, 5.939s, 2037 1,726,430 146,211 IFB Ser. 07-54, Class NI, IO, 5.939s, 2037 1,032,572 73,919 IFB Ser. 07-54, Class UI, IO, 5.939s, 2037 1,429,071 71,239 IFB Ser. 07-109, Class AI, IO, 5.929s, 2037 4,458,611 320,574 IFB Ser. 07-91, Class AS, IO, 5.929s, 2037 896,967 68,977 IFB Ser. 07-91, Class HS, IO, 5.929s, 2037 965,411 79,081 IFB Ser. 07-15, Class CI, IO, 5.909s, 2037 3,912,625 283,869 IFB Ser. 06-115, Class JI, IO, 5.909s, 2036 2,836,631 221,541 IFB Ser. 07-109, Class PI, IO, 5.879s, 2037 1,421,052 101,000 IFB Ser. 06-123, Class LI, IO, 5.849s, 2037 1,891,776 142,999 IFB Ser. 08-1, Class NI, IO, 5.779s, 2037 2,530,840 169,313 IFB Ser. 07-116, Class BI, IO, 5.779s, 2037 4,802,782 321,306 IFB Ser. 08-01, Class AI, IO, 5.779s, 2037 6,709,592 426,931 IFB Ser. 08-10, Class GI, IO, 5.759s, 2038 1,730,257 104,819 IFB Ser. 08-1, Class HI, IO, 5.729s, 2037 3,115,779 195,172 IFB Ser. 07-39, Class AI, IO, 5.649s, 2037 2,034,390 152,783 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae IFB Ser. 07-32, Class SD, IO, 5.639s, 2037 $1,379,005 $106,711 IFB Ser. 07-30, Class UI, IO, 5.629s, 2037 1,127,661 76,111 IFB Ser. 07-32, Class SC, IO, 5.629s, 2037 1,832,047 126,164 IFB Ser. 07-1, Class CI, IO, 5.629s, 2037 1,312,967 89,301 IFB Ser. 05-74, Class SE, IO, 5.629s, 2035 3,441,126 234,389 IFB Ser. 05-14, Class SE, IO, 5.579s, 2035 846,054 56,813 IFB Ser. 05-58, Class IK, IO, 5.529s, 2035 1,737,500 106,166 Ser. 383, Class 18, IO, 5 1/2s, 2038 514,228 48,852 Ser. 383, Class 19, IO, 5 1/2s, 2038 468,553 44,513 Ser. 383, Class 25, IO, 5 1/2s, 2038 86,534 8,436 Ser. 386, Class 4, IO, 5 1/2s, 2037 116,273 13,718 Ser. 386, Class 5, IO, 5 1/2s, 2037 91,381 11,708 Ser. 383, Class 15, IO, 5 1/2s, 2037 88,502 9,627 Ser. 383, Class 4, IO, 5 1/2s, 2037 717,661 68,178 Ser. 383, Class 5, IO, 5 1/2s, 2037 455,431 43,266 Ser. 383, Class 6, IO, 5 1/2s, 2037 409,191 38,873 Ser. 383, Class 7, IO, 5 1/2s, 2037 403,063 38,291 Ser. 383, Class 8, IO, 5 1/2s, 2037 163,892 15,570 Ser. 383, Class 9, IO, 5 1/2s, 2037 156,423 14,860 Ser. 383, Class 20, IO, 5 1/2s, 2037 290,915 28,364 Ser. 383, Class 21, IO, 5 1/2s, 2037 274,574 26,771 Ser. 383, Class 22, IO, 5 1/2s, 2037 186,235 18,158 Ser. 383, Class 23, IO, 5 1/2s, 2037 167,952 16,375 Ser. 383, Class 24, IO, 5 1/2s, 2037 116,800 11,923 Ser. 383, Class 26, IO, 5 1/2s, 2037 90,489 10,090 Ser. 383, Class 95, IO, 5 1/2s, 2022 224,977 17,436 Ser. 383, Class 97, IO, 5 1/2s, 2022 95,001 7,270 Ser. 383, Class 94, IO, 5 1/2s, 2022 114,402 12,221 Ser. 383, Class 96, IO, 5 1/2s, 2022 122,242 10,123 IFB Ser. 08-1, Class BI, IO, 5.439s, 2038 3,412,211 217,511 IFB Ser. 07-75, Class ID, IO, 5.399s, 2037 1,130,888 75,131 Ser. 383, Class 2, IO, 5s, 2037 93,704 13,167 Ser. 383, Class 92, IO, 5s, 2022 99,086 10,412 Ser. 06-W3, Class 1AS, IO, 4.591s, 2046 4,683,002 298,776 Ser. 03-W12, Class 2, IO, 2.219s, 2043 2,250,533 81,718 Ser. 03-W10, Class 3, IO, 1.934s, 2043 2,105,850 85,826 Ser. 03-W10, Class 1, IO, 1.913s, 2043 5,251,033 161,182 Ser. 03-W8, Class 12, IO, 1.634s, 2042 9,726,415 368,474 17 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Fannie Mae Ser. 03-W17, Class 12, IO, 1.148s, 2033 $2,871,467 $76,355 Ser. 03-T2, Class 2, IO, 0.809s, 2042 14,374,651 275,739 Ser. 03-W3, Class 2IO1, IO, 0.681s, 2042 1,396,356 22,427 Ser. 03-W6, Class 51, IO, 0.671s, 2042 3,986,894 68,733 Ser. 01-T12, Class IO, 0.565s, 2041 7,329,446 109,303 Ser. 03-W2, Class 1, IO, 0.466s, 2042 7,368,843 84,254 Ser. 03-W3, Class 1, IO, 0.439s, 2042 13,600,908 145,213 Ser. 02-T1, Class IO, IO, 0.425s, 2031 6,382,973 59,403 Ser. 03-W6, Class 3, IO, 0.368s, 2042 5,648,039 49,110 Ser. 03-W6, Class 23, IO, 0.352s, 2042 5,939,079 49,439 Ser. 03-W4, Class 3A, IO, 0.351s, 2042 5,837,575 35,557 Ser. 08-33, Principal only (PO), zero %, 2038 267,937 217,029 Ser. 08-9, PO, zero %, 2038 190,904 156,541 Ser. 07-89, Class PO, PO, zero %, 2037 150,700 121,241 Ser. 07-64, Class LO, PO, zero %, 2037 539,930 470,306 Ser. 06-56, Class XF, zero %, 2036 72,905 68,843 Ser. 06-16, Class OG, PO, zero %, 2036 74,183 57,788 Ser. 07-15, Class IM, IO, zero %, 2009 1,258,539 945 Ser. 07-16, Class TS, IO, zero %, 2009 5,240,907 4,249 FRB Ser. 06-115, Class SN, zero %, 2036 439,951 302,887 FRB Ser. 06-104, Class EK, zero %, 2036 108,294 91,356 FRB Ser. 05-117, Class GF, zero %, 2036 85,070 70,995 FRB Ser. 05-57, Class UL, zero %,2035 892,522 836,454 FRB Ser. 05-36, Class QA, zero %,2035 189,988 179,380 FRB Ser. 05-65, Class CU, zero %,2034 125,428 115,387 FRB Ser. 05-81, Class DF, zero %,2033 98,883 92,816 FRB Ser. 06-1, Class HF, zero %,2032 81,453 75,508 IFB Ser. 06-75, Class FY, zero %,2036 182,441 164,352 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 78,141 84,856 IFB Ser. T-56, Class 2ASI, IO, 7.629s, 2043 671,040 87,235 Ser. T-58, Class 4A, 7 1/2s, 2043 357,252 371,765 Ser. T-51, Class 2A, 7 1/2s, 2042 418,520 438,662 Ser. T-42, Class A5, 7 1/2s, 2042 300,677 315,147 Ser. T-41, Class 2A, 6.984s, 2032 47,488 48,913 Ser. T-56, Class A, IO, 0.524s, 2043 3,825,477 46,904 Ser. T-56, Class 3, IO, 0.351s, 2043 4,011,104 41,638 Ser. T-56, Class 1, IO, 0.283s, 2043 5,221,360 36,083 Ser. T-56, Class 2, IO, 0.02s, 2043 4,739,593 8,898 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 1,503,238 300,648 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.742s, 2035 662,402 337,825 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.683s, 2033 $12,984,090 $313,904 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,174,436 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 162,450 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 1,515,000 889,056 Freddie Mac IFB Ser. 3360, Class SB, 39.08s, 2037 355,286 468,647 IFB Ser. 3339, Class WS, 36.995s, 2037 522,476 696,388 IFB Ser. 3339, Class JS, 35.068s, 2037 453,147 584,740 IFB Ser. 3202, Class PS, 32.07s, 2036 356,767 452,913 IFB Ser. 3349, Class SA, 31.83s, 2037 1,845,154 2,309,255 IFB Ser. 3331, Class SE, 31.83s, 2037 445,240 554,587 IFB Ser. 3202, Class HM, 27.275s, 2036 240,243 289,963 IFB Ser. 3153, Class SX, 27.275s, 2036 317,640 395,602 IFB Ser. 3182, Class PS, 23.82s, 2032 827,489 1,008,949 IFB Ser. 3081, Class DC, 23.782s, 2035 509,985 584,202 IFB Ser. 3211, Class SI, IO, 22.641s, 2036 85,385 36,025 IFB Ser. 3360, Class SC, 22.394s, 2037 738,780 808,964 IFB Ser. 3114, Class GK, 21.62s, 2036 357,030 415,016 IFB Ser. 3408, Class EK, 20.985s, 2037 1,652,098 1,810,323 IFB Ser. 2976, Class KL, 20.002s, 2035 935,499 1,050,912 IFB Ser. 2990, Class DP, 19.892s, 2034 794,765 863,257 IFB Ser. 2979, Class AS, 19.892s, 2034 226,385 246,878 IFB Ser. 3153, Class UT, 19.635s, 2036 195,829 216,506 IFB Ser. 3149, Class SU, 16.376s, 2036 394,469 419,494 IFB Ser. 3065, Class DC, 16.275s, 2035 841,080 894,086 IFB Ser. 2990, Class WP, 13.945s, 2035 528,995 547,307 IFB Ser. 2990, Class LB, 13.891s, 2034 972,723 1,014,997 IFB Ser. 3012, Class FS, 13.888s, 2035 71,741 73,803 IFB Ser. 2927, Class SI, IO, 7s, 2035 1,296,515 126,912 IFB Ser. 2828, Class GI, IO, 6.305s, 2034 1,546,698 173,900 IFB Ser. 3184, Class SP, IO, 6.155s, 2033 1,373,465 111,122 IFB Ser. 2869, Class SH, IO, 6.105s, 2034 683,362 44,655 IFB Ser. 2869, Class JS, IO, 6.055s, 2034 3,255,764 206,028 IFB Ser. 239, IO, 6.005s, 2036 2,636,423 155,153 IFB Ser. 2882, Class LS, IO, 6.005s, 2034 637,157 52,149 IFB Ser. 3203, Class SH, IO, 5.945s, 2036 787,695 65,201 IFB Ser. 2815, Class PT, IO, 5.855s, 2032 1,532,123 122,564 IFB Ser. 2828, Class TI, IO, 5.855s, 2030 704,830 57,119 IFB Ser. 3397, Class GS, IO, 5.805s, 2037 816,737 69,516 IFB Ser. 3297, Class BI, IO, 5.565s, 2037 3,450,298 271,245 IFB Ser. 3287, Class SD, IO, 5.555s, 2037 1,340,444 104,352 IFB Ser. 3281, Class BI, IO, 5.555s, 2037 661,820 55,291 IFB Ser. 3281, Class CI, IO, 5.555s, 2037 628,605 51,518 IFB Ser. 3249, Class SI, IO, 5.555s, 2036 610,144 66,474 IFB Ser. 3028, Class ES, IO, 5.555s, 2035 2,345,676 198,608 18 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Freddie Mac IFB Ser. 2922, Class SE, IO, 5.555s, 2035 $1,783,139 $177,655 IFB Ser. 3045, Class DI, IO, 5.535s, 2035 8,962,926 657,843 IFB Ser. 3236, Class ES, IO, 5.505s, 2036 1,270,671 104,667 IFB Ser. 3136, Class NS, IO, 5.505s, 2036 2,190,779 173,039 IFB Ser. 3118, Class SD, IO, 5.505s, 2036 2,872,402 221,489 IFB Ser. 2927, Class ES, IO, 5.505s, 2035 1,008,145 67,874 IFB Ser. 2950, Class SM, IO, 5.505s, 2016 1,975,264 178,831 IFB Ser. 3256, Class S, IO, 5.495s, 2036 1,511,420 125,599 IFB Ser. 3031, Class BI, IO, 5.495s, 2035 760,276 70,216 IFB Ser. 3244, Class SB, IO, 5.465s, 2036 945,498 79,974 IFB Ser. 3244, Class SG, IO, 5.465s, 2036 1,101,862 84,400 IFB Ser. 3236, Class IS, IO, 5.455s, 2036 1,710,231 128,267 IFB Ser. 2962, Class BS, IO, 5.455s, 2035 4,314,429 293,813 IFB Ser. 3114, Class TS, IO, 5.455s, 2030 4,645,626 371,065 IFB Ser. 3128, Class JI, IO, 5.435s, 2036 2,525,358 203,544 IFB Ser. 2990, Class LI, IO, 5.435s, 2034 1,466,622 126,134 IFB Ser. 3240, Class S, IO, 5.425s, 2036 3,261,153 236,407 IFB Ser. 3229, Class BI, IO, 5.425s, 2036 276,126 20,644 IFB Ser. 3153, Class JI, IO, 5.425s, 2036 1,595,505 116,631 IFB Ser. 3065, Class DI, IO, 5.425s, 2035 583,060 51,932 IFB Ser. 3145, Class GI, IO, 5.405s, 2036 2,078,488 172,722 IFB Ser. 3114, Class GI, IO, 5.405s, 2036 854,830 75,304 IFB Ser. 3339, Class JI, IO, 5.395s, 2037 3,398,600 227,366 IFB Ser. 3218, Class AS, IO, 5.385s, 2036 1,172,526 84,126 IFB Ser. 3221, Class SI, IO, 5.385s, 2036 1,384,153 99,720 IFB Ser. 3153, Class UI, IO, 5 3/8s, 2036 790,911 74,033 IFB Ser. 3202, Class PI, IO, 5.345s, 2036 3,846,191 281,876 IFB Ser. 3355, Class MI, IO, 5.305s, 2037 950,085 71,585 IFB Ser. 3201, Class SG, IO, 5.305s, 2036 1,764,353 161,721 IFB Ser. 3203, Class SE, IO, 5.305s, 2036 1,581,424 137,536 IFB Ser. 3238, Class LI, IO, 5.295s, 2036 184,956 14,674 IFB Ser. 3171, Class PS, IO, 5.29s, 2036 1,494,704 118,680 IFB Ser. 3152, Class SY, IO, 5.285s, 2036 1,814,104 164,521 IFB Ser. 3366, Class SA, IO, 5.255s, 2037 340,577 25,443 IFB Ser. 3284, Class BI, IO, 5.255s, 2037 1,091,701 84,165 IFB Ser. 3260, Class SA, IO, 5.255s, 2037 1,053,007 69,663 IFB Ser. 3199, Class S, IO, 5.255s, 2036 1,012,432 80,498 IFB Ser. 3284, Class LI, IO, 5.245s, 2037 4,364,611 308,892 IFB Ser. 3281, Class AI, IO, 5.235s, 2037 3,976,003 325,754 IFB Ser. 3311, Class EI, IO, 5.215s, 2037 1,168,940 87,937 IFB Ser. 3311, Class IA, IO, 5.215s, 2037 1,641,515 138,905 IFB Ser. 3311, Class IB, IO, 5.215s, 2037 1,641,515 138,905 IFB Ser. 3311, Class IC, IO, 5.215s, 2037 1,641,515 138,905 IFB Ser. 3311, Class ID, IO, 5.215s, 2037 1,641,515 138,905 IFB Ser. 3311, Class IE, IO, 5.215s, 2037 2,341,611 198,147 IFB Ser. 3240, Class GS, IO, 5.185s, 2036 1,973,386 157,831 IFB Ser. 3257, Class SI, IO, 5 1/8s, 2036 855,231 64,114 IFB Ser. 3225, Class JY, IO, 5.095s, 2036 3,735,228 254,825 IFB Ser. 3416, Class BI, IO, 5.055s, 2038 721,711 53,462 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Freddie Mac IFB Ser. 3339, Class TI, IO, 4.945s, 2037 $1,733,788 $134,819 IFB Ser. 3284, Class CI, IO, 4.925s, 2037 3,041,009 204,201 IFB Ser. 3016, Class SQ, IO, 4.915s, 2035 1,553,062 86,037 IFB Ser. 3397, Class SQ, IO, 4.775s, 2037 2,389,683 160,114 IFB Ser. 3424, Class UI, IO, 4.565s, 2037 253,234 15,596 Ser. 3369, Class BO, PO, zero %, 2037 84,957 74,766 Ser. 3327, Class IF, IO, zero %, 2037 394,422 10,334 Ser. 3391, PO, zero %, 2037 141,833 115,663 Ser. 3292, Class DO, PO, zero %, 2037 124,686 113,383 Ser. 3292, Class OA, PO, zero %, 2037 83,356 65,959 Ser. 3300, PO, zero %, 2037 787,342 665,304 Ser. 3255, Class CO, PO, zero %, 2036 115,037 93,014 Ser. 3218, Class AO, PO, zero %, 2036 72,135 57,925 Ser. 3175, Class MO, PO, zero %, 2036 122,273 103,031 Ser. 3210, PO, zero %, 2036 75,047 63,310 Ser. 3139, Class CO, PO, zero %, 2036 216,223 196,458 Ser. 2587, Class CO, PO, zero %, 2032 635,938 565,627 FRB Ser. 3349, Class DO, zero %, 2037 222,161 200,617 FRB Ser. 3326, Class XF, zero %, 2037 570,997 531,993 FRB Ser. 3326, Class YF, zero %, 2037 992,303 913,935 FRB Ser. 3263, Class TA, zero %, 2037 119,399 102,780 FRB Ser. 3241, Class FH, zero %, 2036 233,044 222,291 FRB Ser. 3231, Class XB, zero %, 2036 173,908 169,267 FRB Ser. 3231, Class X, zero %, 2036 124,764 115,168 FRB Ser. 3147, Class SF, zero %, 2036 541,054 386,956 FRB Ser. 3117, Class AF, zero %, 2036 74,462 62,235 FRB Ser. 3326, Class WF, zero %, 2035 808,989 714,491 FRB Ser. 3036, Class AS, zero %, 2035 76,926 69,730 FRB Ser. 3003, Class XF, zero %, 2035 837,640 744,029 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.093s, 2019 73,808,632 232,639 Ser. 05-C2, Class XC, IO, 0.082s, 2043 34,658,386 144,986 Ser. 05-C3, Class XC, IO, 0.064s, 2045 93,234,234 232,555 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 7.896s, 2036 162,000 161,368 Ser. 97-C1, Class X, IO, 1.252s, 2029 1,722,653 110,250 Ser. 05-C1, Class X1, IO, 0.185s, 2043 38,943,547 266,636 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 706,723 212,017 Ser. 06-C1, Class XC, IO, 0.07s, 2045 66,707,517 177,118 Government National Mortgage Association IFB Ser. 07-38, Class AS, 43.36s, 2037 1,014,807 1,321,535 IFB Ser. 06-34, Class SA, 36.495s, 2036 130,402 157,207 IFB Ser. 07-51, Class SP, 36.435s, 2037 73,406 90,063 IFB Ser. 07-44, Class SP, 33.77s, 2036 538,220 649,042 IFB Ser. 05-66, Class SP, 17.367s, 2035 495,870 513,812 19 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 05-7, Class JM, 14.776s, 2034 $887,836 $931,613 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 107,666 9,959 IFB Ser. 06-69, Class SI, IO, 6.873s, 2036 212,557 15,757 IFB Ser. 06-62, Class SI, IO, 6.873s, 2036 1,196,110 83,006 IFB Ser. 07-1, Class SL, IO, 6.853s, 2037 543,379 39,522 IFB Ser. 07-1, Class SM, IO, 6.843s, 2037 543,379 39,453 IFB Ser. 05-68, Class PU, IO, 6.793s, 2032 183,868 18,091 IFB Ser. 07-49, Class NY, IO, 6.593s, 2035 4,603,234 325,067 IFB Ser. 07-35, Class TY, IO, 6.393s, 2035 1,271,427 81,104 IFB Ser. 07-26, Class SG, IO, 6.343s, 2037 1,823,325 112,043 IFB Ser. 07-9, Class BI, IO, 6.313s, 2037 3,526,247 224,939 IFB Ser. 07-31, Class CI, IO, 6.303s, 2037 949,796 65,255 IFB Ser. 07-25, Class SA, IO, 6.293s, 2037 1,228,038 79,449 IFB Ser. 07-25, Class SB, IO, 6.293s, 2037 2,392,317 151,290 IFB Ser. 07-22, Class S, IO, 6.293s, 2037 1,032,316 79,815 IFB Ser. 07-11, Class SA, IO, 6.293s, 2037 943,381 69,106 IFB Ser. 07-14, Class SB, IO, 6.293s, 2037 894,794 55,896 IFB Ser. 06-69, Class SA, IO, 6.293s, 2036 406,877 29,040 IFB Ser. 07-51, Class SJ, IO, 6.243s, 2037 1,180,777 90,247 IFB Ser. 07-58, Class PS, IO, 6.193s, 2037 495,453 36,969 IFB Ser. 07-59, Class PS, IO, 6.163s, 2037 918,765 65,856 IFB Ser. 07-59, Class SP, IO, 6.163s, 2037 2,315,249 168,571 IFB Ser. 04-59, Class SC, IO, 6.16s, 2034 720,034 62,040 IFB Ser. 07-68, Class PI, IO, 6.143s, 2037 1,234,310 93,291 IFB Ser. 06-38, Class SG, IO, 6.143s, 2033 3,622,807 194,110 IFB Ser. 07-53, Class SG, IO, 6.093s, 2037 662,045 43,359 IFB Ser. 08-3, Class SA, IO, 6.043s, 2038 2,118,204 119,297 IFB Ser. 07-79, Class SY, IO, 6.043s, 2037 3,685,823 232,575 IFB Ser. 07-64, Class AI, IO, 6.043s, 2037 8,694,391 505,318 IFB Ser. 07-53, Class ES, IO, 6.043s, 2037 929,330 55,115 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-10, Class SB, IO, 6.013s, 2037 $1,169,242 $67,208 IFB Ser. 08-4, Class SA, IO, 6.009s, 2038 4,249,012 248,380 IFB Ser. 07-67, Class SI, IO, 6.003s, 2037 3,769,405 219,655 IFB Ser. 07-9, Class DI, IO, 6.003s, 2037 1,776,738 114,708 IFB Ser. 07-57, Class QA, IO, 5.993s, 2037 2,279,334 116,816 IFB Ser. 07-58, Class SA, IO, 5.993s, 2037 749,493 44,166 IFB Ser. 07-58, Class SC, IO, 5.993s, 2037 1,664,187 91,014 IFB Ser. 07-61, Class SA, IO, 5.993s, 2037 1,216,827 62,764 IFB Ser. 07-53, Class SC, IO, 5.993s, 2037 1,047,585 58,413 IFB Ser. 06-28, Class GI, IO, 5.993s, 2035 1,533,892 112,242 IFB Ser. 07-58, Class SD, IO, 5.983s, 2037 1,584,408 85,542 IFB Ser. 07-59, Class SD, IO, 5.963s, 2037 3,610,533 208,916 IFB Ser. 06-49, Class SA, IO, 5.953s, 2036 484,925 27,069 IFB Ser. 05-65, Class SI, IO, 5.843s, 2035 1,628,976 100,182 IFB Ser. 07-26, Class SD, IO, 5.76s, 2037 1,780,376 107,891 IFB Ser. 07-26, Class SL, IO, 5.76s, 2037 76,973 9,669 IFB Ser. 07-17, Class IB, IO, 5.743s, 2037 788,338 60,158 IFB Ser. 06-10, Class SM, IO, 5.743s, 2036 5,894,768 341,248 IFB Ser. 06-14, Class S, IO, 5.743s, 2036 1,405,619 81,086 IFB Ser. 06-11, Class ST, IO, 5.733s, 2036 879,062 50,379 IFB Ser. 07-26, Class SW, IO, 5.693s, 2037 12,359,818 677,973 IFB Ser. 07-27, Class SD, IO, 5.693s, 2037 885,472 72,647 IFB Ser. 07-19, Class SJ, IO, 5.693s, 2037 1,503,857 84,845 IFB Ser. 07-23, Class ST, IO, 5.693s, 2037 1,852,539 101,380 IFB Ser. 07-8, Class SA, IO, 5.693s, 2037 1,345,797 74,090 IFB Ser. 07-9, Class CI, IO, 5.693s, 2037 2,306,261 119,003 20 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-7, Class EI, IO, 5.693s, 2037 $1,555,266 $87,757 IFB Ser. 07-7, Class JI, IO, 5.693s, 2037 2,464,731 129,398 IFB Ser. 07-1, Class S, IO, 5.693s, 2037 1,957,907 110,825 IFB Ser. 07-3, Class SA, IO, 5.693s, 2037 1,869,696 105,499 IFB Ser. 07-48, Class SB, IO, 5.61s, 2037 1,376,566 86,194 IFB Ser. 07-17, Class AI, IO, 5.51s, 2037 3,906,336 295,663 IFB Ser. 07-73, Class MI, IO, 5.493s, 2037 3,916,746 201,289 IFB Ser. 07-9, Class AI, IO, 5.46s, 2037 1,518,124 98,853 IFB Ser. 07-17, Class IC, IO, 5.21s, 2037 2,036,929 148,313 IFB Ser. 07-25, Class KS, IO, 5.16s, 2037 378,734 30,427 IFB Ser. 07-21, Class S, IO, 5.16s, 2037 2,075,381 122,435 IFB Ser. 07-31, Class AI, IO, 5.14s, 2037 1,139,061 84,456 IFB Ser. 07-43, Class SC, IO, 5.06s, 2037 1,297,447 78,393 IFB Ser. 07-67, Class EI, IO, 0.02s, 2037 2,019,112 691 IFB Ser. 07-67, Class GI, IO, 0.02s, 2037 5,912,531 2,023 Ser. 07-73, Class MO, PO, zero %, 2037 301,682 259,193 FRB Ser. 07-73, Class KI, IO, zero %, 2037 3,013,163 8,847 FRB Ser. 07-73, Class KM, zero %, 2037 300,951 219,556 FRB Ser. 07-49, Class UF, zero %, 2037 86,384 79,676 FRB Ser. 07-35, Class UF, zero %, 2037 152,752 130,963 FRB Ser. 07-22, Class TA, zero %, 2037 97,116 91,552 FRB Ser. 98-2, Class EA, PO, zero %, 2028 214,199 177,042 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 3.271s, 2045 2,086,334 48,246 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.067s, 2037 75,492,997 324,620 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.323s, 2039 11,097,849 116,527 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.799s, 2045 928,000 621,187 Ser. 06-GG6, Class A2, 5.506s, 2038 1,238,000 1,085,475 Ser. 05-GG4, Class A4, 4.761s, 2039 42,000 27,425 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 $528,000 $422,400 FRB Ser. 07-EOP, Class J, 2.726s, 2009 171,000 102,600 Ser. 06-GG8, Class X, IO, 0.666s, 2039 10,610,090 424,404 Ser. 04-C1, Class X1, IO, 0.478s, 2028 6,855,893 48,677 Ser. 03-C1, Class X1, IO, 0.237s, 2040 8,349,434 126,142 Ser. 05-GG4, Class XC, IO, 0.193s, 2039 42,362,820 957,400 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 45,587,243 159,555 GSMPS Mortgage LoanTrust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 113,529 102,955 Ser. 05-RP3, Class 1A3, 8s, 2035 384,927 343,327 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 310,619 274,175 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 334,265 325,468 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 365,963 352,501 IFB Ser. 04-4, Class 1AS, IO, 4.7s, 2034 6,036,304 392,360 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.833s, 2035 654,233 431,794 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 95,889 1,918 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.129s, 2037 1,485,764 668,594 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.581s, 2037 1,755,084 1,186,670 IndyMac Indx Mortgage Loan Trust FRB Ser. 05-AR31, Class 3A1, 5.601s, 2036 1,771,561 938,927 FRB Ser. 07-AR11, Class 1A1, 5.584s, 2037 1,375,224 632,603 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 377,000 271,440 FRB Ser. 07-LD12, Class AM, 6.062s, 2051 2,258,000 979,472 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 8,744,000 5,791,022 Ser. 07-CB20, Class A3, 5.863s, 2051 2,329,000 1,523,752 FRB Ser. 07-LD11, Class A3, 5.819s, 2049 1,157,000 689,545 Ser. 06-CB15, Class A4, 5.814s, 2043 1,799,000 1,425,875 Ser. 07-CB20, Class A4, 5.794s, 2051 515,000 365,974 Ser. 06-CB14, Class A4, 5.481s, 2044 1,727,000 1,310,644 FRB Ser. 04-PNC1, Class A4, 5.368s, 2041 16,000 13,134 Ser. 05-CB12, Class A4, 4.895s, 2037 42,000 33,482 Ser. 04-C3, Class A5, 4.878s, 2042 40,000 32,728 Ser. 05-LDP2, Class AM, 4.78s, 2042 680,000 397,783 Ser. 06-LDP8, Class X, IO, 0.573s, 2045 14,095,888 280,711 Ser. 06-CB17, Class X, IO, 0.513s, 2043 17,565,329 367,115 21 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP9, Class X, IO, 0.455s, 2047 $4,096,033 $70,452 Ser. 07-LDPX, Class X, IO, 0.347s, 2049 21,953,130 270,024 Ser. 06-CB16, Class X1, IO, 0.092s, 2045 16,052,275 122,484 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 473,000 455,121 Ser. 03-ML1A, Class X1, IO, 0.572s, 2039 1,651,273 67,702 Ser. 05-CB12, Class X1, IO, 0.106s, 2037 22,038,891 147,661 Ser. 05-LDP3, Class X1, IO, 0.085s, 2042 55,026,182 291,639 Ser. 07-CB20, Class X1, IO, 0.074s, 2051 35,201,740 295,695 Ser. 06-LDP6, Class X1, IO, 0.062s, 2043 44,266,369 150,506 Ser. 05-LDP5, Class X1, IO, 0.061s, 2044 142,394,925 469,903 Ser. 06-CB14, Class X1, IO, 0.061s, 2044 18,165,417 49,047 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 253,339 Ser. 99-C1, Class G, 6.41s, 2031 337,198 152,951 Ser. 98-C4, Class G, 5.6s, 2035 260,000 234,009 Ser. 98-C4, Class H, 5.6s, 2035 441,000 80,518 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 14,000 11,526 Ser. 04-C7, Class A6, 4.786s, 2029 747,000 600,656 Ser. 07-C2, Class XW, IO, 0.536s, 2040 4,721,525 91,255 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.718s, 2038 12,497,551 286,300 Ser. 03-C5, Class XCL, IO, 0.251s, 2037 6,459,599 90,015 Ser. 05-C3, Class XCL, IO, 0.207s, 2040 26,514,240 307,435 Ser. 05-C2, Class XCL, IO, 0.166s, 2040 70,127,581 423,648 Ser. 05-C7, Class XCL, IO, 0.143s, 2040 34,086,486 160,135 Ser. 05-C5, Class XCL, IO, 0.138s, 2020 28,247,833 211,627 Ser. 06-C7, Class XCL, IO, 0.117s, 2038 19,106,573 164,693 Ser. 06-C1, Class XCL, IO, 0.084s, 2041 42,775,163 246,543 Ser. 07-C2, Class XCL, IO, 0.076s, 2040 40,572,362 260,178 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 2.145s, 2017 $377,000 $282,750 FRB Ser. 05-LLFA, Class J, 1.995s, 2018 173,000 129,750 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 38.093s, 2036 252,494 324,946 IFB Ser. 07-5, Class 4A3, 37.253s, 2037 775,915 826,350 IFB Ser. 06-7, Class 4A2, IO, 7.279s, 2036 1,272,888 115,291 IFB Ser. 07-5, Class 8A2, IO, 7.249s, 2036 1,259,521 102,643 Ser. 07-1, Class 3A2, IO, 6.779s, 2037 1,568,013 127,604 IFB Ser. 06-9, Class 3A2, IO, 6.759s, 2037 910,877 76,830 IFB Ser. 07-4, Class 3A2, IO, 6.729s, 2037 1,199,230 94,020 IFB Ser. 06-5, Class 2A2, IO, 6.679s, 2036 2,712,681 200,060 IFB Ser. 07-2, Class 2A13, IO, 6.219s, 2037 2,198,711 163,529 IFB Ser. 07-4, Class 2A2, IO, 6.199s, 2037 5,023,359 339,077 IFB Ser. 07-1, Class 2A3, IO, 6.159s, 2037 2,493,315 183,882 Ser. 06-9, Class 2A3, IO, 6.149s, 2036 3,088,246 239,655 IFB Ser. 06-9, Class 2A2, IO, 6.149s, 2037 2,270,327 171,733 IFB Ser. 06-7, Class 2A4, IO, 6.079s, 2036 4,385,592 312,364 IFB Ser. 06-7, Class 2A5, IO, 6.079s, 2036 4,121,393 293,546 IFB Ser. 06-6, Class 1A2, IO, 6.029s, 2036 1,636,448 114,551 IFB Ser. 06-6, Class 1A3, IO, 6.029s, 2036 2,412,400 168,868 IFB Ser. 07-5, Class 10A2, IO, 5.869s, 2037 2,453,483 171,744 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 5.64s, 2034 57,995 31,854 FRB Ser. 04-13, Class 3A6, 3.788s, 2034 1,066,000 841,491 Ser. 04-03, Class 4AX, IO, 0.376s, 2034 722,338 3,323 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 2,024,214 5,061 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 271,711 270,432 Ser. 05-1, Class 1A4, 7 1/2s, 2034 482,432 466,035 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 1.091s, 2027 1,748,207 1,125,872 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.124s, 2049 37,862,537 272,149 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 1.695s, 2022 408,848 251,441 22 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.805s, 2030 $283,000 $265,693 FRB Ser. 05-A9, Class 3A1, 5.271s, 2035 1,561,001 1,155,141 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.829s, 2050 640,000 415,456 FRB Ser. 07-C1, Class A4, 5.829s, 2050 720,000 518,750 FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 41,000 31,585 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 40,000 32,080 Ser. 05-MCP1, Class XC, IO, 0.122s, 2043 27,894,567 219,427 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.255s, 2039 6,299,086 88,706 Ser. 05-LC1, Class X, IO, 0.1s, 2044 15,064,716 72,324 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.957s, 2049 1,790,000 1,284,126 FRB Ser. 07-8, Class A2, 5.92s, 2049 1,129,000 734,904 Ser. 07-9, Class A4, 5.748s, 2049 2,914,000 2,059,143 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.019s, 2050 76,906,578 140,348 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.795s, 2037 1,363,606 179,809 Ser. 04-C2, Class X, IO, 6.004s, 2040 1,076,213 133,120 Ser. 05-C3, Class X, IO, 5.555s, 2044 1,172,464 111,712 Ser. 06-C4, Class X, IO, 5.074s, 2016 3,458,022 375,919 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.59s, 2043 4,954,857 119,065 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.28s, 2043 553,000 461,368 FRB Ser. 06-IQ11, Class A4, 5.772s, 2042 1,799,000 1,376,440 FRB Ser. 07-IQ14, Class AM, 5.691s, 2049 709,000 339,452 Ser. 05-HQ6, Class A4A, 4.989s, 2042 1,708,000 1,370,721 Ser. 04-HQ4, Class A7, 4.97s, 2040 882,000 743,967 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 790,000 79,000 Ser. 04-RR, Class F6, 6s, 2039 820,000 73,800 Ser. 05-HQ6, Class X1, IO, 0.115s, 2042 30,695,598 169,329 Ser. 05-HQ5, Class X1, IO, 0.093s, 2042 8,662,751 36,817 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.807s, 2035 1,629,552 879,958 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.094s, 2030 470,000 282,000 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.379s, 2035 183,253 166,404 COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 $159,760 $149,647 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 1,699,000 1,495,120 Ser. 00-C1, Class J, 6 5/8s, 2010 206,000 59,305 Ser. 00-C2, Class J, 6.22s, 2033 439,000 276,570 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.219s, 2037 5,027,941 339,386 Ser. 07-A5, Class 2A3, 6s, 2037 564,029 310,216 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 1,182,703 1,137,612 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.731s, 2033 451,817 160,395 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.66s, 2036 9,236,232 332,504 SBA CMBS Trust 144A Ser. 05-1A, Class D, 6.219s, 2035 215,000 157,480 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 (Cayman Islands) 336,000 245,280 Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 228,000 125,400 Ser. 04-1A, Class L, 5s, 2018 (Cayman Islands) 150,000 84,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 3,774,635 1,849,571 Ser. 04-8, Class 1A3, 5.339s, 2034 7,816 3,662 FRB Ser. 05-18, Class 6A1, 5.256s, 2035 786,952 495,780 Ser. 05-9, Class AX, IO, 1.462s, 2035 7,546,658 113,200 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.821s, 2034 327,093 199,527 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.779s, 2037 18,806,606 1,269,446 Ser. 07-4, Class 1A4, IO, 1s, 2037 19,898,562 673,312 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 4.386s, 2037 4,607,797 276,468 Ser. 06-RF4, Class 1A, IO, 0.356s, 2036 2,535,946 141,666 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 1,405,000 925,681 Ser. 07-C30, Class A3, 5.246s, 2043 1,743,000 1,302,791 Ser. 04-C15, Class A4, 4.803s, 2041 1,317,000 1,057,174 Ser. 06-C28, Class XC, IO, 0.38s, 2048 9,303,657 119,366 Ser. 06-C29, IO, 0.375s, 2048 36,352,128 552,189 Ser. 07-C34, IO, 0.356s, 2046 9,409,681 147,073 23 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (56.4%)* continued Principal amount Value Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 4.495s, 2018 $313,000 $187,800 Ser. 03-C3, Class IOI, IO, 0.416s, 2035 6,533,978 128,185 Ser. 07-C31, IO, 0.261s, 2047 36,738,547 383,550 Ser. 06-C27, Class XC, IO, 0.078s, 2045 18,336,431 90,215 Ser. 06-C23, Class XC, IO, 0.055s, 2045 38,796,268 115,613 Ser. 06-C26, Class XC, IO, 0.039s, 2045 14,598,943 26,862 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 14,205 Ser. 06-SL1, Class X, IO, 0.936s, 2043 3,088,584 78,543 Ser. 07-SL2, Class X, IO, 0.851s, 2049 5,960,071 135,174 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 126,537 88,576 Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 310,735 32,627 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 (Cayman Islands) 572,000 402,845 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 4.818s, 2036 877,705 466,692 Ser. 05-AR2, Class 2A1, 4.552s, 2035 478,391 339,774 Ser. 05-AR9, Class 1A2, 4.425s, 2035 418,220 146,377 Ser. 04-R, Class 2A1, 4.368s, 2034 459,149 351,733 Ser. 05-AR12, Class 2A5, 4.359s, 2035 7,512,000 3,447,304 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 18,344,000 25,829 Total collateralized mortgage obligations (cost $232,410,165) $216,390,630 CORPORATE BONDS AND NOTES (25.4%)* Principal amount Value Basic materials (0.8%) ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (Luxembourg) $140,000 $95,866 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 125,000 106,250 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 1,190,000 1,170,091 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 215,000 193,500 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 115,000 94,588 Georgia-Pacific Corp. debs. 9 1/2s, 2011 228,000 215,460 Georgia-Pacific Corp. notes 8 1/8s, 2011 260,000 244,400 International Paper Co. bonds 7.95s, 2018 145,000 114,602 CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Basic materials continued International Paper Co. bonds 7.4s, 2014 $45,000 $34,804 Monsanto Co. company guaranty sr. unsec. notes 5 7/8s, 2038 125,000 134,058 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 225,000 180,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 100,000 73,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 170,000 117,300 Westvaco Corp. unsec. notes 7 1/2s, 2027 63,000 57,031 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 192,540 3,023,490 Capital goods (1.0%) Caterpillar Financial Services Corp. sr. unsec. notes 4.85s, 2012 335,000 317,844 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.85s, 2017 610,000 597,127 Eaton Corp. notes 5.6s, 2018 100,000 95,919 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 145,000 137,614 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 240,000 224,400 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 185,000 166,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 323,000 282,537 Parker Hannifin Corp. sr. unsec. unsub. notes 6 1/4s, 2038 205,000 202,267 Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) 935,000 910,811 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 245,000 266,443 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 530,000 543,132 3,744,594 Communication services (3.3%) American Tower Corp. 144A sr. notes 7s, 2017 505,000 449,450 Ameritech Capital Funding company guaranty 6 1/4s, 2009 325,000 328,783 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 494,000 617,542 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 130,000 131,381 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,500,000 1,645,010 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 465,000 468,487 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 480,000 526,635 British Telecommunications PLC sr. unsec. notes 5.15s, 2013 (United Kingdom) 765,000 714,663 24 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Communication services continued Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 $400,000 $427,142 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 215,876 Cox Communications, Inc. notes 7 1/8s, 2012 135,000 129,197 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 109,120 France Telecom notes 8 1/2s, 2031 (France) 85,000 106,717 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 245,000 104,485 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 298,688 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 451,534 Southwestern Bell Telephone debs. 7s, 2027 425,000 374,043 TCI Communications, Inc. company guaranty 7 7/8s, 2026 960,000 996,145 TCI Communications, Inc. debs. 9.8s, 2012 670,000 706,317 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Luxembourg) 100,000 76,125 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 145,000 110,563 Telecom Italia Capital SA company guaranty 4s, 2010 (Luxembourg) 70,000 64,103 Telefonica Emisones SAU company guaranty 7.045s, 2036 (Spain) 295,000 328,911 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 140,000 137,928 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) 240,000 281,056 Verizon New England, Inc. sr. notes 6 1/2s, 2011 975,000 967,860 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 37,843 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 395,553 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 230,781 Verizon Wireless, Inc. 144A sr. unsec. unsub. notes 8 1/2s, 2018 470,000 542,149 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 625,000 617,770 12,591,857 Conglomerates (0.1%) Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 185,000 187,942 Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 285,000 284,972 472,914 CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Consumer cyclicals (1.6%) DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 $175,000 $136,502 DaimlerChrysler NA Holding Corp. company guaranty unsec. notes 7.2s, 2009 695,000 674,312 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 720,000 608,068 JC Penney Co., Inc. debs. 7.65s, 2016 40,000 31,363 JC Penney Co., Inc. notes 6 7/8s, 2015 380,000 302,628 Marriott International, Inc. sr. unsec. Ser. J, 5 5/8s, 2013 60,000 45,427 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 421,164 News America Holdings, Inc. debs. 7 3/4s, 2045 550,000 536,715 Omnicom Group, Inc. sr. notes 5.9s, 2016 275,000 223,310 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. notes 6 1/4s, 2013 590,000 407,100 Target Corp. bonds 6 1/2s, 2037 690,000 592,483 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 603,023 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 38,441 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 5,035 Time Warner, Inc. debs. 9.15s, 2023 325,000 346,613 Time Warner, Inc. debs. 9 1/8s, 2013 885,000 877,040 Vulcan Materials Co. sr. unsec. unsub. notes 5.6s, 2012 355,000 306,891 Wal-Mart Stores, Inc. sr. unsec. notes 6.2s, 2038 130,000 145,394 6,301,509 Consumer staples (1.9%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 245,000 256,345 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 440,252 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 1,115,000 1,153,743 CVS Caremark Corp. sr. unsec. FRN 6.302s, 2037 790,000 402,900 CVS Caremark Corp. 144A pass-through certificates 6.117s, 2013 674,667 637,267 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 230,000 208,839 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 630,000 609,589 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 270,000 265,685 Estee Lauder Cos., Inc. (The) sr. unsec. notes 6s, 2037 420,000 359,373 Estee Lauder Cos., Inc. (The) sr. unsec. notes 5.55s, 2017 115,000 106,145 Kellogg Co. sr. unsub. 5 1/8s, 2012 65,000 66,375 25 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Consumer staples continued Kraft Foods, Inc. notes 6 1/8s, 2018 $295,000 $293,623 Kroger Co. company guaranty 6 3/4s, 2012 20,000 20,187 Kroger Co. company guaranty 6.4s, 2017 200,000 201,693 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 242,642 McDonalds Corp. sr. unsec. bond 6.3s, 2037 345,000 378,761 McDonalds Corp. sr. unsec. bond 5.8s, 2017 175,000 186,661 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 465,000 419,961 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 350,000 346,479 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 450,000 397,431 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 355,000 306,324 7,300,275 Energy (1.3%) Amerada Hess Corp. unsub notes 6.65s, 2011 90,000 89,964 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 268,000 235,037 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 515,000 492,932 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 361,200 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 245,000 244,281 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 120,000 118,944 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 50,000 39,731 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 505,000 277,750 Enterprise Products Operating LP company guaranty FRB 7.034s, 2068 75,000 35,250 EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 260,000 263,949 Forest Oil Corp. sr. notes 8s, 2011 250,000 228,125 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 95,516 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 222,600 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 240,000 187,796 Peabody Energy Corp. sr. notes 5 7/8s, 2016 325,000 276,250 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 50,000 41,209 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 600,000 540,250 Sunoco, Inc. notes 4 7/8s, 2014 260,000 218,687 CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Energy continued Tesoro Corp. company guaranty 6 1/2s, 2017 $105,000 $57,619 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 95,000 72,969 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 115,000 98,145 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 350,000 262,732 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 195,000 167,624 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 305,000 285,652 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 245,000 237,166 5,151,378 Financials (8.7%) AGFC Capital Trust I company guaranty 6s, 2067 270,000 54,000 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 415,000 408,525 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 332,481 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.706s, 2017 570,000 331,340 American International Group, Inc. jr. sub. bond 6 1/4s, 2037 845,000 316,875 Ameriprise Financial, Inc. jr. sub. FRN 7.518s, 2066 580,000 314,078 Amvescap PLC company guaranty 5 5/8s, 2012 215,000 216,819 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 245,000 248,740 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 5.323s, 2027 465,000 246,563 Barclays Bank PLC unsec. FRN 3.313s, 2049 (United Kingdom) 500,000 285,000 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 130,000 86,493 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 700,000 727,001 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 472,918 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 975,000 1,068,460 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 3.949s, 2012 (Cayman Islands) 735,313 625,929 Capital One Capital III company guaranty 7.686s, 2036 475,000 216,923 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 2.469s, 2009 90,000 85,680 Chubb Corp. (The) sr. notes 6 1/2s, 2038 235,000 224,344 26 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Financials continued CIT Group, Inc. jr. sub. FRN 6.1s, 2067 $825,000 $247,500 CIT Group, Inc. sr. notes 5.4s, 2013 60,000 45,314 CIT Group, Inc. sr. notes 5s, 2014 470,000 341,597 Citigroup, Inc. sr. notes 6 1/2s, 2013 480,000 484,361 Citigroup, Inc. sr. unsec. bonds 6 7/8s, 2038 280,000 323,361 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 1,440,000 1,456,016 Citigroup, Inc. sub. notes 5s, 2014 530,000 466,178 CNA Financial Corp. unsec. notes 6 1/2s, 2016 305,000 215,989 CNA Financial Corp. unsec. notes 6s, 2011 305,000 252,271 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (Guernsey) 576,000 268,838 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 325,000 319,082 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 495,000 211,539 Dresdner Funding Trust I 144A bonds 8.151s, 2031 575,000 227,695 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 185,000 82,571 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 115,000 80,169 Equity One, Inc. notes 5 3/8s, 2015 (R) 290,000 188,983 Erac USA Finance Co. 144A company guaranty 6 3/8s, 2017 280,000 194,323 Fleet Capital Trust V bank guaranty FRN 2.848s, 2028 675,000 477,593 Fund American Cos., Inc. notes 5 7/8s, 2013 485,000 355,702 GATX Financial Corp. notes 5.8s, 2016 235,000 188,186 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 2.435s, 2016 100,000 68,923 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 960,000 939,706 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 565,000 355,141 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 410,000 260,719 GMAC, LLC sr. unsec. unsub. notes FRN 3.399s, 2009 555,000 530,025 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 230,000 221,021 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 500,000 477,207 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,200,000 987,275 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 320,000 154,222 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 160,000 108,555 CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Financials continued Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) $410,000 $253,624 Hospitality Properties Trust notes 6 3/4s, 2013 (R) 325,000 201,159 HRPT Properties Trust notes 6 1/4s, 2016 (R) 245,000 130,498 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,400,000 585,766 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,360,000 1,381,196 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 1,060,000 471,700 iStar Financial, Inc. sr. unsec. notes 5 7/8s, 2016 (R) 335,000 95,475 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) 335,000 304,013 JPMorgan Chase Bank NA sub. notes 6s, 2017 405,000 408,515 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 283,952 JPMorgan Chase Capital XXV bonds 6.8s, 2037 365,000 336,306 Liberty Mutual Insurance 144A notes 7.697s, 2097 900,000 597,985 Loews Corp. notes 5 1/4s, 2016 210,000 189,576 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 655,000 618,036 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 395,000 350,435 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 963,971 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.735s, 2011 340,000 301,095 MetLife Capital Trust IV jr. sub. debs. 7 7/8s, 2067 1,500,000 941,043 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 335,000 316,042 Morgan Stanley & Co. sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 373,921 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 235,000 199,266 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 270,000 245,085 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 445,000 352,913 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 129,527 Nuveen Investments, Inc. sr. unsec. notes 5 1/2s, 2015 205,000 31,006 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 476,365 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 205,000 171,467 27 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Financials continued Prudential Holdings LLC 144A bonds 8.695s, 2023 $650,000 $626,399 Regency Centers LP sr. unsec. 5 7/8s, 2017 265,000 167,825 Rouse Co. (The) notes 7.2s, 2012 (R) 270,000 93,825 Rouse Co., LP (The) / TRC Property Holdings, Inc. 144A sr. unsec. unsub. notes 6 3/4s, 2013 (R) 170,000 61,200 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 120,000 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 370,000 250,534 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 153,000 99,939 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 525,000 455,630 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 295,000 264,612 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 2.996s, 2037 200,000 84,177 Swiss Re Capital I LP 144A company guaranty FRN 6.854s, 2049 (United Kingdom) 355,000 136,566 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 285,000 309,199 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 897,753 Wells Fargo & Co. sr. notes 4 3/8s, 2013 870,000 851,918 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 375,000 382,500 Westfield Group sr. notes 5.7s, 2016 (Australia) 365,000 243,805 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 (Australia) 645,000 327,828 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 169,732 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037 865,000 389,250 33,434,860 Health care (0.7%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 805,000 678,146 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 730,000 775,795 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 440,000 462,144 Hospira, Inc. sr. notes 6.05s, 2017 45,000 36,550 Hospira, Inc. sr. notes 5.55s, 2012 200,000 189,494 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 200,000 149,766 CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Health care continued UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 $305,000 $277,940 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 190,000 144,400 2,714,235 Technology (0.7%) Arrow Electronics, Inc. debs. 7 1/2s, 2027 315,000 245,907 Avnet, Inc. notes 6s, 2015 310,000 237,379 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 305,000 270,155 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 305,000 286,558 IBM Corp. sr. unsec. notes 5.7s, 2017 240,000 254,662 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 319,270 Motorola, Inc. sr. unsec. notes 6s, 2017 215,000 115,935 Tyco Electronics Group SA sr. unsec. notes company guaranty 6s, 2012 (Luxembourg) 465,000 419,478 Tyco Electronics Group SA sr. unsec. unsub. note company guaranty 5.95s, 2014 (Luxembourg) 35,000 29,557 Xerox Corp. sr. notes 6.4s, 2016 445,000 347,100 Xerox Corp. sr. unsec. notes 6.35s, 2018 85,000 66,478 Xerox Corp. sr. unsec. notes 5 1/2s, 2012 40,000 33,522 2,626,001 Transportation (0.6%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 40,000 28,000 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 215,000 163,400 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 135,000 142,076 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 240,000 239,635 Delta Air Lines, Inc. pass-through certificates 6.821s, 2022 350,601 208,608 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 603,306 386,116 Southwest Airlines Co. pass-through certificates 6.15s, 2022 338,360 264,014 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 50,000 48,852 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 205,000 194,383 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 277,722 United AirLines, Inc. pass-through certificates 6.636s, 2022 275,923 162,105 2,114,911 28 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Utilities and power (4.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 $150,000 $143,569 Appalachian Power Co. sr. notes 5.8s, 2035 255,000 210,609 Arizona Public Services Co. notes 6 1/2s, 2012 435,000 407,936 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 327,827 Beaver Valley II Funding debs. 9s, 2017 548,000 513,745 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 562,784 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 950,000 757,358 CMS Energy Corp. unsub. notes 6.55s, 2017 20,000 16,000 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 105,000 98,747 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 470,000 390,863 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 162,990 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 80,000 72,305 Consumers Energy Co. 1st mtge. sec. bonds 5.65s, 2018 45,000 41,284 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 296,000 300,674 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 1,375,000 618,750 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 72,001 Duke Energy Carolinas LLC 1st mtge. sec. bond 6.05s, 2038 255,000 255,999 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 490,000 460,800 Duke Energy Indiana, Inc. 1st mtge. sec. bond 6.35s, 2038 270,000 288,056 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 530,000 495,535 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 410,000 349,880 Florida Power Corp. 1st mtge. 6.35s, 2037 415,000 459,971 Florida Power Corp. 1st mtge. sec. bond 6.4s, 2038 330,000 368,524 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 230,000 236,334 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 320,000 253,498 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 429,124 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 122,783 Kansas Gas & Electric bonds 5.647s, 2021 140,381 125,469 CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Utilities and power continued Kinder Morgan, Inc. notes 6s, 2017 $230,000 $198,376 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 232,000 195,460 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 455,623 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 180,587 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 175,000 159,909 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 185,000 177,090 Northwest Pipeline Corp. sr. unsec. notes 5.95s, 2017 90,000 78,975 Northwestern Corp. sec. notes 5 7/8s, 2014 450,000 414,969 Oncor Electric Delivery Co. debs. 7s, 2022 106,000 99,047 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 172,295 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 320,000 328,043 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 216,712 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 399,473 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 313,431 307,031 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 265,000 218,370 Public Service Co. of Colorado 1st mtge. sec. bond 6 1/2s, 2038 215,000 229,147 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 390,000 392,000 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 480,000 220,800 Rockies Express Pipeline, LLC 144A sr. notes 7 1/2s, 2038 695,000 608,796 Sierra Pacific Power Co. general ref. mtge. Ser. P, 6 3/4s, 2037 200,000 178,461 Southern California Edison Co. 1st mtge. Ser. 06-E, 5.55s, 2037 410,000 431,855 Southern California Edison Co. notes 6.65s, 2029 515,000 548,414 Southern Natural Gas. Co. 144A notes 5.9s, 2017 185,000 141,544 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 430,000 409,772 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 43,388 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 310,847 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 465,000 435,964 TEPPCO Partners LP company guaranty FRB 7s, 2067 240,000 128,566 29 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.4%)* continued Principal amount Value Utilities and power continued TransAlta Corp. notes 5 3/4s, 2013 (Canada) $275,000 $226,645 TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) 290,000 257,516 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 210,000 93,869 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 260,000 253,697 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 260,000 241,517 West Penn Power Co. 1st mtge. 5.95s, 2017 395,000 353,305 Westar Energy, Inc. 1st mtge. 5.15s, 2017 45,000 39,720 Westar Energy, Inc. 1st mtge. 5.1s, 2020 330,000 278,632 17,969,830 Total corporate bonds and notes (cost $115,392,578) $97,445,854 PURCHASED OPTIONS OUTSTANDING (11.4%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $45,696,000 $10,465,298 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 45,696,000 10,465,298 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 45,696,000 132,518 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 45,696,000 132,518 PURCHASED OPTIONS OUTSTANDING (11.4%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 $33,440,000 $6,600,722 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 23,109,000 5,537,379 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 23,109,000 5,517,043 Option on an interest rate swap with Deutsche Bank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 18,711,000 4,572,781 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 33,440,000 192,949 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 23,109,000 6,702 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 23,109,000 6,471 30 Putnam VT Income Fund PURCHASED OPTIONS OUTSTANDING (11.4%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Deutsche Bank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 $18,711,000 $5,988 Total purchased options outstanding (cost $13,426,184) $43,635,667 ASSET-BACKED SECURITIES (10.5%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.161s, 2035 $104,067 $17,691 FRB Ser. 05-4, Class A2C, 0.681s, 2035 122,000 100,040 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.621s, 2036 307,000 150,430 FRB Ser. 06-HE3, Class A2C, 0.621s, 2036 418,000 145,798 Advanta Business Card Master Trust FRB Ser. 04-C1, Class C, 1.558s, 2013 373,000 151,606 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 26,758 3 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.881s, 2029 1,059,293 429,311 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 1.695s, 2012 182,670 157,522 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.971s, 2036 388,000 6,906 FRB Ser. 03-8, Class M2, 2.221s, 2033 186,756 11,205 AMP CMBS 144A FRB Ser. 06-1A, Class A, 2.746s, 2047 (Cayman Islands) 790,000 129,497 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 622,000 236,360 Ser. 04-1A, Class E, 6.42s, 2039 495,418 148,625 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.741s, 2033 21,651 433 FRB Ser. 06-W4, Class A2C, 0.631s, 2036 743,000 326,920 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.471s, 2033 184,123 84,696 FRB Ser. 05-WMC1, Class M1, 0.911s, 2035 177,000 107,970 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 2.971s, 2035 27,530 129 ASSET-BACKED SECURITIES (10.5%)* continued Principal amount Value Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.661s, 2036 $133,832 $80,835 FRB Ser. 06-HE4, Class A5, 0.631s, 2036 517,848 300,352 FRB Ser. 06-HE7, Class A4, 0.611s, 2036 217,000 82,822 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.208s, 2033 401,447 100,362 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 173,000 159,917 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.471s, 2039 2,123,679 1,488,487 FRB Ser. 04-D, Class A, 0.861s, 2044 432,687 357,624 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.821s, 2038 322,481 196,713 FRB Ser. 03-SSRA, Class A, 1.171s, 2038 319,866 223,906 FRB Ser. 04-SSRA, Class A1, 1.071s, 2039 287,139 175,155 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-EC1, Class M9, 2.471s, 2035 162,971 407 FRB Ser. 06-PC1, Class M9, 2.221s, 2035 178,000 1,780 FRB Ser. 05-HE1, Class M3, 1.401s, 2035 198,000 9,900 FRB Ser. 03-3, Class A2, 1.061s, 2043 743,181 607,590 FRB Ser. 05-3, Class A1, 0.921s, 2035 151,065 135,982 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 2.721s, 2036 43,748 107 Capital Auto Receivables Asset Trust 144A Ser. 05-1, Class D, 6 1/2s, 2011 582,000 489,289 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.891s, 2035 133,073 88,374 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 2,006,181 190,696 Ser. 00-4, Class A6, 8.31s, 2032 2,735,502 1,395,106 Ser. 00-5, Class A6, 7.96s, 2032 1,359,703 747,836 Ser. 01-4, Class A4, 7.36s, 2033 1,920,100 1,161,661 Ser. 00-6, Class A5, 7.27s, 2031 361,602 220,577 Ser. 01-1, Class A5, 6.99s, 2032 3,793,286 2,361,320 Ser. 01-3, Class A4, 6.91s, 2033 2,069,109 1,336,303 Ser. 02-1, Class A, 6.681s, 2033 1,751,909 1,408,130 31 Putnam VT Income Fund ASSET-BACKED SECURITIES (10.5%)* continued Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.991s, 2035 $134,000 $81,740 FRB Ser. 04-6, Class 2A5, 0.861s, 2034 333,180 243,221 FRB Ser. 05-14, Class 3A2, 0.711s, 2036 69,056 56,971 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 137,000 50,624 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (Cayman Islands) 716,000 250,600 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 49,089  DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 155,000 99,932 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 1.141s, 2035 81,000 4,050 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 1.011s, 2035 286,000 265,017 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.621s, 2036 493,000 197,989 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 93,387 87,467 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.801s, 2036 685,000 411,000 FRB Ser. 06-2, Class 2A3, 0.641s, 2036 1,287,000 720,720 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.771s, 2019 513,000 297,540 Ser. 04-1A, Class B, 1.321s, 2018 24,103 19,885 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 814,000 791,893 GEBL 144A Ser. 04-2, Class D, 3.945s, 2032 244,716 24,472 Ser. 04-2, Class C, 2.045s, 2032 183,040 84,656 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2030 5,549,265 3,238,607 Ser. 97-2, Class A7, 7.62s, 2028 114,465 93,806 Ser. 97-6, Class A9, 7.55s, 2029 264,051 207,891 Ser. 97-4, Class A7, 7.36s, 2029 187,210 154,238 Ser. 97-3, Class A5, 7.14s, 2028 153,535 121,126 Ser. 97-6, Class A8, 7.07s, 2029 83,783 71,104 Ser. 98-4, Class A7, 6.87s, 2030 109,689 72,251 Ser. 97-7, Class A8, 6.86s, 2029 116,282 97,851 Ser. 98-6, Class A7, 6.45s, 2030 116,663 108,669 Ser. 99-1, Class A6, 6.37s, 2025 408,000 311,034 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,504,065 890,266 Ser. 99-5, Class M1A, 8.3s, 2026 197,000 98,090 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 513,948 403,449 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.621s, 2036 1,916,000 902,628 ASSET-BACKED SECURITIES (10.5%)* continued Principal amount Value Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 2.021s, 2030 (Cayman Islands) $400,000 $80,000 FRB Ser. 05-1A, Class D, 2.001s, 2030 (Cayman Islands) 180,084 90,042 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 2.888s, 2036 (Cayman Islands) 823,029 308,636 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.801s, 2036 345,000 167,325 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 2.721s, 2035 268,000 5,757 FRB Ser. 06-FRE1, Class A4, 0.761s, 2035 291,000 165,870 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 4,306,295 1,808,644 IFB Ser. 07-3, Class 4B, IO, 6.219s, 2037 1,740,497 132,301 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.474s, 2036 (Cayman Islands) 1,280,000 128,000 FRB Ser. 02-1A, Class FFL, 3.211s, 2037 (Cayman Islands) 2,075,000 518,750 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 2,029,479 1,319,162 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 1.091s, 2035 226,000 33,900 FRB Ser. 06-4, Class 2A4, 0.731s, 2036 331,000 111,415 FRB Ser. 06-1, Class 2A3, 0.661s, 2036 573,035 280,787 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.721s, 2032 1,626,445 707,669 Ser. 02-A IO, 0.3s, 2032 46,569,158 420,659 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 31,578 21,473 Ser. 04-2A, Class D, 5.389s, 2026 32,263 21,939 Ser. 04-2A, Class C, 4.741s, 2026 31,972 22,061 FRB Ser. 02-1A, Class A1, 1.208s, 2024 295,636 253,572 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.621s, 2036 174,000 71,845 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 197,641 122,814 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 1.151s, 2035 141,000 1,410 FRB Ser. 05-HE1, Class M3, 0.991s, 2034 141,000 22,560 FRB Ser. 06-NC4, Class M2, 0.771s, 2036 198,000 13,860 32 Putnam VT Income Fund ASSET-BACKED SECURITIES (10.5%)* continued Principal amount Value N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.471s, 2039 (Cayman Islands) $500,000 $400,000 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 2.639s, 2015 (Cayman Islands) 134,155 118,701 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 56,476 50,591 Ser. 04-B, Class C, 3.93s, 2012 69,440 58,442 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 647,533 518,027 FRB Ser. 03-4, Class M3, 2.521s, 2033 11,656 175 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.631s, 2036 410,000 239,850 FRB Ser. 06-2, Class A2C, 0.621s, 2036 410,000 174,660 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 544,591 305,288 Ser. 00-D, Class A3, 6.99s, 2022 12,287 10,884 Ser. 01-D, Class A3, 5.9s, 2022 59,600 30,352 Ser. 02-C, Class A1, 5.41s, 2032 1,492,330 790,935 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 162,196 101,664 Ser. 01-B, Class A3, 6.535s, 2023 57,179 34,605 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 2.971s, 2035 93,000 1,256 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 18,773 18,190 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.301s, 2036 92,000 5,520 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 2.971s, 2034 (F) 20,092 80 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.601s, 2036 639,000 223,650 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.661s, 2036 533,216 387,861 FRB Ser. 07-RZ1, Class A2, 0.631s, 2037 640,000 283,968 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 1.201s, 2035 321,000 32,100 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  37,676 188 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) (In default)  98,270 1 ASSET-BACKED SECURITIES (10.5%)* continued Principal amount Value Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 1.121s, 2035 $141,000 $4,230 FRB Ser. 07-NC2, Class A2B, 0.611s, 2037 602,000 264,880 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.681s, 2036 704,000 225,280 FRB Ser. 06-FRE1, Class A2B, 0.651s, 2036 325,000 186,875 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.641s, 2036 333,000 146,520 FRB Ser. 06-3, Class A3, 0.631s, 2036 1,927,000 1,108,796 Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 2.971s, 2035 167,123 1,671 South Coast Funding 144A FRB Ser. 3A, Class A2, 3.588s, 2038 (Cayman Islands) 235,000 1,175 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.731s, 2036 331,000 28,632 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 4.919s, 2015 2,111,106 1,424,997 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 718,000 107,700 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.791s, 2037 146,000 51,538 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 4.435s, 2044 (United Kingdom) 244,291 29,315 Total asset-backed securities (cost $73,855,434) $40,184,208 SENIOR LOANS (0.6%)* (c) Principal amount Value Basic materials (%) Aleris International, Inc. bank term loan FRN Ser. B, 2.567s, 2013 $44,164 $17,533 Georgia-Pacific, LLC bank term loan FRN Ser. B, 3.698s, 2013 39,942 32,436 NewPage Holding Corp. bank term loan FRN 5.314s, 2014 98,710 62,117 112,086 Capital goods (0.1%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.662s, 2014 6,909 3,558 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 5.762s, 2014 117,668 60,599 Polypore, Inc. bank term loan FRN Ser. B, 3.93s, 2014 128,028 74,256 33 Putnam VT Income Fund SENIOR LOANS (0.6%)* (c) continued Principal amount Value Capital goods continued Sequa Corp. bank term loan FRN 4.78s, 2014 $177,225 $96,588 Wesco Aircraft Hardware Corp. bank term loan FRN 3.69s, 2013 129,000 96,320 331,321 Communication services (0.1%) Cablevision Systems Corp. bank term loan FRN 2.949s, 2013 $127,687 $108,481 Cricket Communications, Inc. bank term loan FRN Ser. B, 7.262s, 2013 28,411 23,540 Crown Castle International Corp. bank term loan FRN 5.376s, 2014 47,476 32,284 Intelsat Corp. bank term loan FRN Ser. B2, 6.65s, 2011 33,923 25,588 Intelsat Corp. bank term loan FRN Ser. B2-A, 6.65s, 2013 33,933 25,595 Intelsat Corp. bank term loan FRN Ser. B2-C, 6.65s, 2013 33,923 25,588 Level 3 Communications, Inc. bank term loan FRN 7s, 2014 129,000 77,239 MetroPCS Wireless, Inc. bank term loan FRN 4.843s, 2013 50,882 40,658 PAETEC Holding Corp. bank term loan FRN Ser. B1, 3.936s, 2013 125,147 74,880 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 3.691s, 2013 63,686 49,197 483,050 Consumer cyclicals (0.2%) Affinion Group, Inc. bank term loan FRN Ser. B, 4.644s, 2013 129,000 87,720 Allison Transmission bank term loan FRN Ser. B, 4.581s, 2014 125,944 69,629 Cinemark USA, Inc. bank term loan FRN 3.58s, 2013 109,925 78,754 Dana Corp. bank term loan FRN 6.353s, 2015 114,212 53,823 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 141,787 125,423 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 101,325 73,967 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 6.536s, 2015 128,033 74,010 Idearc, Inc. bank term loan FRN Ser. B, 5.67s, 2014 127,697 38,948 Lear Corp bank term loan FRN 4.584s, 2013 128,219 56,352 National Bedding Co. bank term loan FRN 3.752s, 2011 55,576 31,261 Navistar Financial Corp. bank term loan FRN 4.358s, 2012 34,400 18,805 SENIOR LOANS (0.6%)* (c) continued Principal amount Value Consumer cyclicals continued Navistar International Corp. bank term loan FRN 3.721s, 2012 $94,600 $51,715 Yankee Candle Co., Inc. bank term loan FRN 3.404s, 2014 76,000 38,076 798,483 Consumer staples (%) Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 6.126s, 2014 127,704 86,711 Spectrum Brands, Inc. bank term loan FRN 1.751s, 2013 8,231 4,445 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.571s, 2013 119,534 64,548 155,704 Financials (0.1%) Lender Processing Services, Inc. bank term loan FRN Ser. B, 3.936s, 2014 179,100 166,339 166,339 Health care (0.1%) Health Management Associates, Inc. bank term loan FRN 5.512s, 2014 121,934 74,554 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 8,247 5,850 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 3.431s, 2014 88,923 63,080 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 3.431s, 2014 30,770 21,828 Sun Healthcare Group, Inc. bank term loan FRN 3.662s, 2014 21,507 14,302 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.823s, 2014 128,315 85,330 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.955s, 2014 12,751 8,480 273,424 Technology (%) First Data Corp. bank term loan FRN Ser. B1, 3.416s, 2014 63,853 40,843 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 3.931s, 2013 84,141 48,194 SunGard Data Systems, Inc. bank term loan FRN 4.015s, 2014 63,686 43,370 Travelport bank term loan FRN Ser. B, 6.012s, 2013 51,534 21,870 Travelport bank term loan FRN Ser. DD, 3.686s, 2013 26,687 11,431 165,708 Total senior loans (cost $3,577,886) $2,486,115 34 Putnam VT Income Fund MUNICIPAL BONDS AND NOTES (0.4%)* Principal Rating** amount Value Chicago, Transit Auth. Transfer Tax Receipts Rev. Bonds, Ser. B, 6.899s, 12/1/40 Aa3 $820,000 $841,533 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 Baa3 405,000 235,512 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa3 575,000 329,538 Total municipal bonds and notes (cost $1,799,957) $1,406,583 SHORT-TERM INVESTMENTS (20.3%)* Principal amount/shares Value Federated Prime Obligations Fund 70,946,730 $70,946,730 U.S. Treasury Cash Management Bills for an effective yield of 0.88%, May 15, 2009 # $6,925,000 6,902,328 Total short-term investments (cost $77,849,058) $77,849,058 Total investments (cost $852,415,405) $817,742,142 * Percentages indicated are based on net assets of $383,529,808. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at December 31, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at December 31, 2008. Securities rated by Putnam are indicated by/P. Securities rated by Fitch are indicated by/F.The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at December 31, 2008 and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security. # A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at December 31, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates shown for senior loans are the current interest rates at December 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On December 31, 2008, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). (R) Real Estate InvestmentTrust. At December 31, 2008, liquid assets totaling $284,494,132 have been designated as collateral for open forward commitments, swap contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The interest rates shown are the current interest rates at December 31, 2008. FUTURES CONTRACTS OUTSTANDING at 12/31/08 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 199 $49,187,825 Jun-09 $(845,779) Euro-Dollar 90 day (Short) 469 115,778,513 Sep-09 (2,027,514) Euro-Dollar 90 day (Short) 551 135,800,838 Dec-09 (2,453,263) Euro-Dollar 90 day (Short) 34 8,369,950 Mar-10 (182,692) U.S. Treasury Bond 20 yr (Short) 29 4,003,359 Mar-09 (46,579) U.S. Treasury Note 2 yr (Short) 300 65,418,750 Mar-09 (581,028) U.S. Treasury Note 5 yr (Long) 36 4,285,969 Mar-09 160,495 U.S. Treasury Note 10 yr (Short) 195 24,521,250 Mar-09 216,636 Total $(5,759,724) WRITTEN OPTIONS OUTSTANDING at 12/31/08 (premiums received $12,755,397) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. $44,455,000 Feb-10/5.215 $9,433,795 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 32,893,000 Feb-10/5.22 6,984,500 Option on an interest rate swap with JPMorgan Chase Bank for the obligation to pay a fixed rate of 4.40% versus the three month USD-LIBOR-BB maturing November 9, 2019. 14,649,000 Nov-09/4.400 2,225,916 35 Putnam VT Income Fund WRITTEN OPTIONS OUTSTANDING at 12/31/08 continued (premiums received $12,755,397) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank for the obligation to receive a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. $14,649,000 Nov-09/4.400 $126,274 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 32,893,000 Feb-10/5.08 6,612,480 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 9,347,000 May-12/5.51 1,925,482 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 44,455,000 Feb-10/5.215 214,273 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 32,893,000 Feb-10/5.08 186,832 WRITTEN OPTIONS OUTSTANDING at 12/31/08 continued (premiums received $12,755,397) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. $32,893,000 Feb-10/5.22 $161,834 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 9,347,000 May-12/5.51 131,512 Total $28,002,898 TBA SALE COMMITMENTS OUTSTANDING at 12/31/08 (proceeds receivable $103,791,563) Principal Settlement Agency amount date Value FNMA, 6 1/2s, January 1, 2039 $2,000,000 1/13/09 $2,078,438 FNMA, 6s, January 1, 2039 1,000,000 1/13/09 1,030,234 FNMA, 5 1/2s, January 1, 2039 83,000,000 1/13/09 85,152,813 FNMA, 5s, January 1, 2039 11,000,000 1/13/09 11,240,625 FNMA, 4 1/2s, January 1, 2039 5,000,000 1/13/09 5,073,437 Total $104,575,547 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $25,143,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $640,389 31,200,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (3,097,414) 4,000,000  7/29/18 3 month USD-LIBOR-BBA 4.75% 808,080 11,447,000  8/26/18 3 month USD-LIBOR-BBA 4.54375% 2,120,078 190,306,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 7,248,804 23,619,000  9/15/10 3.08% 3 month USD-LIBOR-BBA (834,856) 101,350,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 3,218,206 3,000,000  9/19/18 3 month USD-LIBOR-BBA 4.07% 428,496 4,510,000 14,078 10/1/18 3 month USD-LIBOR-BBA 4.30% 704,279 70,840,000 399,228 10/14/18 3 month USD-LIBOR-BBA 4.30% 11,023,297 61,875,000 154,502 10/14/38 4.25% 3 month USD-LIBOR-BBA (18,320,494) 46,264,000 17,462 10/20/18 3 month USD-LIBOR-BBA 4.60% 8,221,557 41,955,000 (38,139) 10/20/10 3.00% 3 month USD-LIBOR-BBA (1,009,963) 13,718,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (4,436,180) Barclays Bank PLC 82,403,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 752,249 41,744,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% 976,280 36 Putnam VT Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. $95,073,000 $ 9/17/13 3 month USD-LIBOR-BBA 3.4975% $6,869,424 73,931,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (26,093,792) 49,323,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 1,616,085 52,125,000  6/29/18 2.477% 3 month USD-LIBOR-BBA 246,269 Credit Suisse International 20,270,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 664,726 21,695,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 899,115 55,216,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 1,119,811 33,307,000 31,663 10/31/18 4.35% 3 month USD-LIBOR-BBA (5,217,214) 20,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% 660,259 28,926,000  9/23/38 4.7375% 3 month USD-LIBOR-BBA (11,923,359) 53,520,000 (572,045) 12/10/38 2.69% 3 month USD-LIBOR-BBA 299,731 50,520,000 539,980 12/10/38 3 month USD-LIBOR-BBA 2.69% (282,930) Deutsche Bank AG 35,980,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 1,546,845 11,409,000  10/17/18 4.585% 3 month USD-LIBOR-BBA (2,004,894) 693,000  11/21/18 3.75% 3 month USD-LIBOR-BBA (73,141) 28,763,000 24,633 11/21/10 2.25% 3 month USD-LIBOR-BBA (382,529) 143,334,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 5,586,681 24,619,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 861,494 62,132,000  12/5/13 2.590625% 3 month USD-LIBOR-BBA (1,315,339) 30,902,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% 550,215 35,548,000  12/11/18 2.94% 3 month USD-LIBOR-BBA (1,151,085) 55,136,000  12/15/18 3 month USD-LIBOR-BBA 2.80776% 1,147,117 27,385,000  12/16/28 3 month USD-LIBOR-BBA 2.845% 98,354 115,867,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 145,040 60,782,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA (85,604) Goldman Sachs International 29,035,000  4/8/10 3 month USD-LIBOR-BBA 2.64% 359,734 28,189,000  4/23/18 4.43% 3 month USD-LIBOR-BBA (4,405,314) 20,117,000  5/19/18 4.525% 3 month USD-LIBOR-BBA (3,388,077) 59,474,000 28,026 10/24/10 3 month USD-LIBOR-BBA 2.60% 1,089,569 10,593,000 65,570 11/18/18 4.10% 3 month USD-LIBOR-BBA (1,367,648) 124,184,000 (34,157) 11/18/10 3 month USD-LIBOR-BBA 2.35% 1,951,337 45,265,000 164,932 11/18/13 3.45% 3 month USD-LIBOR-BBA (2,665,926) JPMorgan Chase Bank, N.A. 7,968,000  3/5/18 4.325% 3 month USD-LIBOR-BBA (1,281,871) 24,386,000  3/7/18 4.45% 3 month USD-LIBOR-BBA (4,178,941) 6,050,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (2,786,952) 21,658,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (10,097,767) 90,223,000  3/15/10 3 month USD-LIBOR-BBA 2.5% 1,801,612 47,089,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 2,591,550 39,362,000  3/20/13 3 month USD-LIBOR-BBA 3.13% 2,140,659 54,877,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 1,038,071 62,642,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% 3,904,473 12,148,000  5/7/13 3.9325% 3 month USD-LIBOR-BBA (983,864) 41,904,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 1,070,020 30,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (3,118,320) 10,000,000  6/27/18 3 month USD-LIBOR-BBA 4.8305% 1,955,962 37 Putnam VT Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $25,846,000 $ 7/22/10 3 month USD-LIBOR-BBA 3.565% $1,042,645 82,878,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 3,371,157 19,684,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 1,254,515 12,453,000 (36,631) 11/4/18 3 month USD-LIBOR-BBA 4.45% 2,041,154 42,742,000  11/10/18 3 month USD-LIBOR-BBA 4.83% 8,641,744 22,000,000  11/18/18 3 month USD-LIBOR-BBA 4.04% 2,892,612 2,000,000  12/3/18 3 month USD-LIBOR-BBA 2.918% 61,322 18,000,000  12/11/18 3 month USD-LIBOR-BBA 2.941% 584,491 36,793,000  12/19/18 5% 3 month USD-LIBOR-BBA (7,983,971) Merrill Lynch Capital Services, Inc. 919,000  9/16/38 3 month USD-LIBOR-BBA 4.66% 363,637 13,780,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (1,372,988) 50,782,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA (1,385,190) 32,274,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 1,284,157 UBS AG 92,318,000 3,068,806 11/10/28 4.45% 3 month USD-LIBOR-BBA (20,221,692) 141,820,000 (3,602,746) 11/10/18 3 month USD-LIBOR-BBA 4.45% 20,253,584 155,209,000  11/24/10 3 month USD-LIBOR-BBA 2.05% 1,588,984 Total $(21,731,445) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/08 Swap counterparty / Termination Fixed payments received (paid) Total return received by Unrealized Notional amount date by fund per annum or paid by fund appreciation JPMorgan Chase Bank, N.A. 44,000,000 1/13/09 (3.35%) 5.00% FNMA 5.00% 30 YR TBA $749,397 Total $749,397 CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index  $1,632 $2,373,000 (F) 10/12/52 (134 bp) $1,530,175 Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1  135,000 12/20/12 95 bp (48,331) Marsh & McLennan Cos. Inc., 5 3/8%, 7/15/14   655,000 3/20/12 (95 bp) (6,369) Meadwestvaco Corp., 6.85%, 4/1/12   63,000 3/20/18 (177 bp) 1,119 MetLife Inc., 5%, 6/15/15   270,000 12/20/13 (384 bp) 12,407 Citibank, N.A. Arrow Electronics Inc., 6 7/8%, 6/1/18   305,000 3/20/13 (43 bp) 19,008 Conagra Foods Inc., 7%, 10/1/28   1,115,000 (F) 9/20/10 (27 bp) 7,786 DJ ABX HE PEN AAA Series 6 Version 1 Index AA+ 206,698 1,071,585 5/25/46 11 bp (111,265) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 94,393 566,737 5/25/46 11 bp (73,976) Marsh & McLennan Cos. Inc., 5 3/8%, 7/15/14   395,000 9/20/14 (105 bp) (5,977) Rexam PLC, 4 3/8%, 3/15/13   560,000 6/20/13 (145 bp) 83,730 Sara Lee Corp., 6 1/8%, 11/1/32   350,000 9/20/11 (43 bp) 2,608 Yum! Brands, Inc., 8 7/8%, 4/15/11   355,000 3/20/13 (65 bp) 12,943 38 Putnam VT Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International DJ ABX HE AAA Series 7 Version 2 Index BB+ $157,620 $284,000 1/25/38 76 bp $(15,584) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 353,807 1,785,975 5/25/46 11 bp (173,022) DJ CDX NA HY Series 10 B+ 59,850 570,000 6/20/13 500 bp (29,606) DJ CDX NA HY Series 10 B+ 223,125 2,100,000 6/20/13 500 bp (106,451) DJ CDX NA IG Series 11 Index  (46,595) 1,515,000 12/20/13 (150 bp) (15,452) DJ CMB NA CMBX AAA Index AAA 122,171 734,000 12/13/49 8 bp (97,805) DJ CMB NA CMBX AAA Index AAA 41,514 265,000 2/17/51 35 bp (38,523) DJ CMB NA CMBX AAA Index  (614,654) 5,392,000 2/17/51 (35 bp) 1,013,880 DJ CMB NA CMBX AAA Index  (128,878) 1,641,000 2/17/51 (35 bp) 366,750 DJ CMB NA CMBX AAA Index  (61,233) 821,000 2/17/51 (35 bp) 186,732 DJ CMB NA CMBX AAA Index  (683,241) 4,882,000 2/17/51 (35 bp) 791,259 DJ CMB NA CMBX AJ Index  (433,724) 1,349,000 2/17/51 (96 bp) 403,279 General Electric Capital Corp., 5 5/8%, 9/15/17 Aaa  565,000 12/20/13 530 bp 37,681 Liberty Mutual Insurance, 7 7/8%, 10/15/26   330,000 12/20/13 (210 bp) 5,804 Deutsche Bank AG DJ ABX CMBX AAA Index AAA 2,532 42,000 (F) 2/17/51 35 bp (10,101) DJ ABX HE A Series 7 Version 2 Index CCC 1,142,960 1,256,000 1/25/38 369 bp (62,028) DJ ABX HE AAA Series 6 Version 1 Index AAA 68,765 646,899 7/25/45 18 bp (60,581) DJ CDX NA HY Series 11 Version 1 Index B+ 423,000 1,800,000 12/20/13 500 bp 63,232 DJ CDX NA IG Series 11 Index A- 127,843 7,970,000 12/20/13 150 bp (45,188) General Electric Capital Corp., 6%, 6/15/12 Aaa  910,000 9/20/13 109 bp (95,375) iStar Financial, Inc., 6%, 12/15/10 Ba3 2,363 35,000 3/20/09 500 bp (5,492) MetLife Inc., 5%, 6/15/15   275,000 12/20/13 (405 bp) 10,383 Prudential Financial Inc., 4 1/2%, 7/15/13   420,000 12/20/13 (388 bp) 43,005 Goldman Sachs International DJ ABX HE A Index CCC 420,824 628,000 1/25/38 369 bp (181,669) DJ ABX HE AAA Index BB+ 147,593 628,000 1/25/38 76 bp (235,407) DJ CDX NA CMBX AAA Index AAA 27,066 740,000 3/15/49 7 bp (121,808) DJ CDX NA HY Series 9 Index 25-35% tranche A+  1,358,000 12/20/10 108.65 bp (170,741) DJ CDX NA HY Series 9 Index 25-35% tranche A+  8,440,000 12/20/10 249 bp (837,871) DJ CDX NA HY Series 9 Index 25-35% tranche A+  2,950,000 12/20/10 305 bp (261,717) DJ CDX NA IG Series 11 Index  (1,248,574) 50,600,000 12/20/18 (140 bp) (944,411) DJ CDX NA IG Series 11 Index  (516,011) 20,370,000 12/20/18 (140 bp) (393,565) DJ CDX NA IG Series 11 Version 1 Index  (1,038,882) 17,208,000 12/20/18 (140 bp) (935,443) JPMorgan Chase Bank, N.A. DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 227,698 1,149,390 5/25/46 11 bp (111,351) DJ CDX NA HY Series 9 Index 25-35% tranche A+  1,392,000 12/20/10 105.5 bp (174,065) 39 Putnam VT Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. DJ CMB NA CMBX AAA Index  $(65,029) $835,000 2/17/51 (35 bp) $185,185 Domtar Corp., 7 1/8%, 8/15/15   125,000 12/20/11 (500 bp) 8,041 GATX Corp., 8.875%, 6/1/09   235,000 3/20/16 (100 bp) 34,856 GMAC, LLC, 6 7/8%, 8/28/12 C 12,938 225,000 3/20/09 500 bp 10,978 iStar Financial, Inc., 6%, 12/15/10 Ba3 2,100 30,000 3/20/09 500 bp (4,633) Lexmark International, Inc., 5.9%, 6/1/13   405,000 6/20/13 (113 bp) 49,364 Nextel Communications, 7 3/8%, 8/1/15   245,000 (F) 9/20/13 (540 bp) 50,528 Merrill Lynch International Kinder Morgan, Inc., 6 1/2%, 9/1/12   232,000 9/20/12 (128 bp) 18,619 Morgan Stanley Capital Services, Inc. DJ ABX CMBX AAA Index AAA 808,019 11,352,000 3/15/49 7 bp (1,483,015) DJ CDX NA IG Series 11 Index  (135,184) 5,280,000 12/20/18 (140 bp) (103,445) DJ CMB NA CMBX AAA Index AAA 444,626 3,706,500 12/13/49 8 bp (660,077) DJ CMB NA CMBX AAA Index AAA 1,964,279 18,100,500 2/17/51 35 bp (3,480,398) Total $(6,151,390) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at December 31, 2008. (F) Is valued at fair value following procedures approved by the Trustees. Contracts may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the valuation inputs. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements.The Standard establishes a three-level hierarchy for disclosure of fair value measurements.The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2008: Other Investments in financial Valuation inputs securities instruments* Level 1 $70,946,730 $(5,759,724) Level 2 744,198,193 (43,164,923) Level 3 2,597,219  Total $817,742,142 $(48,924,647) *Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of December 31, 2008: Other Investments in financial securities instruments* Balance as of December 31, 2007 $ $ Accrued discounts/premiums   Realized gain/loss   Change in net unrealized appreciation (depreciation)   Net purchases/sales   Net transfers in and/or out of Level 3 2,597,219  Balance as of December 31, 2008 $2,597,219 $ *Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 40 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities December 31, 2008 Putnam VT Income Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $817,742,142 Cash 887,231 Dividends, interest, and other receivables 7,204,599 Receivable for shares of the fund sold 2,282 Receivable for securities sold 8,234,344 Receivable for sales of delayed delivery securities (Note 1) 103,975,896 Unrealized appreciation on swap contracts (Note 1) 125,434,619 Receivable for open swap contracts (Note 1) 7,119 Receivable for closed swap contracts (Note 1) 1,836,377 Premiums paid on swap contracts (Note 1) 9,255,723 Receivable for variation margin (Note 1) 520,312 Total assets Liabilities Payable for securities purchased 4,843,328 Payable for purchases of delayed delivery securities (Note 1) 334,733,974 Payable for shares of the fund repurchased 195,507 Payable for compensation of Manager (Note 2) 493,768 Payable for investor servicing fees (Note 2) 10,027 Payable for custodian fees (Note 2) 19,865 Payable for Trustee compensation and expenses (Note 2) 131,410 Payable for administrative services (Note 2) 1,888 Payable for distribution fees (Note 2) 32,704 Unrealized depreciation on swap contracts (Note 1) 152,568,057 Payable for closed swap contracts (Note 1) 53,477,502 Payable for open swap contracts (Note 1) 607,178 Payable for receivable purchase agreement (Note 2) 217,466 Premiums received on swap contracts (Note 1) 11,592,296 TBA sale commitments, at value (Note 1) 104,575,547 Written options outstanding, at value (Notes 1 and 3) 28,002,898 Other accrued expenses 67,421 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $540,187,321 Undistributed net investment income (loss) (Note 1) 26,453,782 Accumulated net realized gain (loss) on investments (Note 1) (99,825,419) Net unrealized appreciation (depreciation) of investments (83,285,876) Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 41 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities (Continued) December 31, 2008 Putnam VT Income Fund Computation of net asset value Class IA Net Assets $221,191,795 Number of shares outstanding 24,526,668 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.02 Computation of net asset value Class IB Net Assets $162,338,013 Number of shares outstanding 18,126,705 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $8.96 Cost of investments, (Note 1): Unaffiliated issuers $852,415,405 Proceeds receivable on TBA sale commitments (Note 1) 103,791,563 Premiums received on written options (Notes 1 and 3) 12,755,397 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 42 PUTNAM VARIABLE TRUST Statement of Operations Year ended December 31, 2008 Putnam VT Income Fund Investment income Interest  unaffiliated issuers $29,993,202 Interest  affiliated issuers (Note 5) 941,526 Securities lending 13,753 Total investment income Expenses Compensation of Manager (Note 2) 3,548,191 Investor servicing fees (Note 2) 168,214 Custodian fees (Note 2) 67,224 Trustee compensation and expenses (Note 2) 41,038 Administrative services (Note 2) 29,038 Distribution fees  class IB (Note 2) 595,172 Auditing 158,284 Legal 50,076 Other 148,171 Fees waived and reimbursed by Manager (Notes 2 and 5) (968,360) Total expenses Expense reduction (Note 2) (61,727) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) 4,975,941 Net realized gain (loss) on futures contracts (Note 1) (19,869,696) Net realized gain (loss) on written options (Notes 1 and 3) (2,714,267) Net realized gain (loss) on swap contracts (Note 1) (75,532,200) Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the year (64,677,254) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 43 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT Income Fund Year ended December 31 December 31 2008 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $27,173,160 $36,218,146 Net realized gain (loss) on investments (93,140,222) 4,592,012 Net unrealized appreciation (depreciation) of investments (64,677,254) (4,054,247) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (23,950,417) (22,481,407) Class IB (17,430,226) (15,442,292) Increase in capital from settlement payment (Note 7) 55,580  Increase (decrease) from capital share transactions (Note 4) (109,852,436) (71,023,688) Total increase (decrease) in net assets Net assets: Beginning of year 665,351,623 737,543,099 End of year Undistributed net investment income (loss), end of year $26,453,782 $37,836,903 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 44 THIS PAGE LEFT BLANK INTENTIONALLY 45 PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT Income Fund (Class IA) December 31, 2008 $12.68 .57 (3.39) (2.82) (.84)   (.84)  (e,n) $9.02 (23.78) $221,192 .58 4.97 208.37 (f) December 31, 2007 12.70 .65 .02 .67 (.69)   (.69)  12.68 5.45 379,470 .57 5.25 228.92 (f) December 31, 2006 12.69 .54 .04 .58 (.57)   (.57)  12.70 4.83 437,298 .57 4.39 201.13 (f) December 31, 2005 12.96 .52 (.20) .32 (.45) (.14)  (.59)  12.69 2.60 530,341 .61 4.06 336.25 (f) December 31, 2004 12.91 .38 .22 .60 (.55)   (.55)  12.96 4.72 637,568 .66 3.01 401.71 Putnam VT Income Fund (Class IB) December 31, 2008 $12.59 .54 (3.36) (2.82) (.81)   (.81)  (e,n) $8.96 (23.93) $162,338 .83 4.75 208.37 (f) December 31, 2007 12.61 .62 .02 .64 (.66)   (.66)  12.59 5.22 285,881 .82 5.00 228.92 (f) December 31, 2006 12.61 .50 .04 .54 (.54)   (.54)  12.61 4.52 300,246 .82 4.09 201.13 (f) December 31, 2005 12.88 .48 (.20) .28 (.41) (.14)  (.55)  12.61 2.36 292,152 .86 3.81 336.25 (f) December 31, 2004 12.84 .34 .22 .56 (.52)   (.52)  12.88 4.43 278,617 .91 2.71 401.71 (a) Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements (Note 2). (e) Amounts represent less than $0.01 per share. (f) Portfolio turnover excludes dollar roll transactions. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets December 31, 2008 0.17% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 (n) Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC, which amounted to less than $0.01 per share (Note 7). THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 46 47 PUTNAM VARIABLE TRUST Notes to Financial Statements December 31, 2008 NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT Income Fund (the fund) is one of a series of funds comprising Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks current income consistent with what Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC, believes to be prudent risk by investing in investment-grade and high-yield bonds, and U.S. government securities. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund invests in higher yielding, lower rated bonds that have a higher rate of default. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. 48 B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the 49 premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a 50 liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. J) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. K) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain 51 or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. L) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. M) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At December 31, 2008, the fund had no securities out on loan. N) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2008, the fund had a capital loss carryover of $84,472,035 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $3,719,524 December 31, 2013 80,752,511 December 31, 2016 O) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized gains and losses on certain future contracts, income on swaps, and interest only securities. Reclassifications Bare made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended December 31, 2008, the fund reclassified 52 $2,824,362 to increase undistributed net investment income and $55,578 to decrease paid-in-capital, with an increase to accumulated net realized losses of $2,768,784. The tax basis components of distributable earnings and the federal tax cost as of December 31, 2008 were as follows: Unrealized appreciation $47,482,046 Unrealized depreciation (103,273,141)  Net unrealized depreciation 55,791,095 Undistributed ordinary income 24,808,533 Capital loss carryforward (84,472,035) Cost for federal income tax purposes $873,533,237 P) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Q) Beneficial interest At December 31, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 64.4% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended December 31, 2008, Putnam Management waived $940,124 of its management fee from the fund. On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $843,827 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to Lehman Brothers Special Financing, Inc. and is included in the Statement of assets and liabilities under Payable for securities purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 53 Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2008. Subsequent to December 31, 2008, these services were provided by Putnam Investor Services, Inc., another affiliate of Putnam Management. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the year ended December 31, 2008, the amounts incurred for investor servicing agent functions provided by PFTC are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended December 31, 2008, the funds expenses were reduced by $61,727 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $435, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. 54 NOTE 3 PURCHASES AND SALES OF SECURITIES During the year ended December 31, 2008, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $1,152,227,526 and $1,320,980,318, respectively. Purchases and sales of U.S. government securities aggregated $54,835,970 and $54,840,226, respectively. Written option transactions during the year ended December 31, 2008, are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of year $396,848,000 $10,494,988 Options opened 548,424,000 16,773,843 Options exercised   Options expired (183,358,000) (4,937,193) Options closed (493,440,000) (9,576,241) Written options outstanding at end of year $268,474,000 $12,755,397 NOTE 4 CAPITAL SHARES At December 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Year ended December 31 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT Income Fund Class IA Shares sold 430,205 $4,922,844 400,001 $4,957,631 Shares issued in connection with reinvestment of distributions 2,036,600 23,950,417 1,839,722 22,481,407 2,466,805 28,873,261 2,239,723 27,439,038 Shares repurchased (7,862,687) (88,172,451) (6,761,205) (84,405,221) Net decrease Putnam VT Income Fund Class IB Shares sold 302,472 $3,662,497 951,991 $11,782,049 Shares issued in connection with reinvestment of distributions 1,491,037 17,430,226 1,270,971 15,442,292 1,793,509 21,092,723 2,222,962 27,224,341 Shares repurchased (6,378,163) (71,645,969) (3,328,098) (41,281,846) Net decrease 55 NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended December 31, 2008, management fees paid were reduced by $28,236 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $941,526 for the year ended December 31, 2008. During the year ended December 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $256,882,255 and $270,370,095, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund recorded a receivable from Putnam Management for $55,580 related to restitution payments in connection with a distribution plan approved by the SEC. NOTE 8 NEW ACCOUNTING PRONOUNCEMENTS In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 56 NOTE 9 MARKET AND CREDIT RISK In the normal course of business the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 57 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds December 31, 2008 Jameson A. Baxter (Born 1943), Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940), Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta (Born 1946), Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker (Born 1948), Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. 58 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Charles E. Haldeman, Jr.* (Born 1948), Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam in 2002, he held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill (Born 1942), Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. 59 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Elizabeth T. Kennan (Born 1938), Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler (Born 1949), Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson (Born 1945), Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born 1951), Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. 60 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Robert L. Reynolds* (Born 1952), Trustee since 2008 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, and a member of Putnam Investments Executive Board of Directors. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. Richard B. Worley (Born 1945), Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2008, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is aninterested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 61 PUTNAM VARIABLE TRUST Officers of the Putnam Funds December 31, 2008 In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Associate Vice President and Chief Legal Officer Treasurer, and Compliance Liaison Since 2004 Since 1989 Senior Managing Director, Putnam Investments, Putnam Manage- Jonathan S. Horwitz (Born 1955) ment and Putnam Retail Management. Prior to 2004, General Senior Vice President and Treasurer Counsel, State Street Research & Management Company Since 2004 Robert R. Leveille (Born 1969) Prior to 2004, Managing Director, Putnam Investments Vice President and Chief Compliance Officer Since 2007 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Managing Director, Putnam Investments, Putnam Management, Since 2002 and Putnam Retail Management. Prior to 2004, member of Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Senior Managing Director, Putnam Investments Counsel, Liberty Funds Group LLC Janet C. Smith (Born 1965) Mark C. Trenchard (Born 1962) Vice President, Principal Accounting Officer Vice President and BSA Compliance Officer and Assistant Treasurer Since 2002 Since 2007 Managing Director, Putnam Investments Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Vice President, Clerk and Assistant Treasurer Susan G. Malloy (Born 1957) Since 1993 Vice President and Assistant Treasurer Since 2007 Wanda M. McManus (Born 1947) Vice President, Senior Associate Treasurer and Assistant Clerk Managing Director, Putnam Investments Since 2005 Beth S. Mazor (Born 1958) Senior Associate Treasurer/Assistant Clerk of Funds Vice President Since 2002 Nancy E. Florek (Born 1957) Vice President, Assistant Clerk, Assistant Treasurer Managing Director, Putnam Investments and Proxy Manager Since 2005 James P. Pappas (Born 1953) Vice President Manager, Mutual Fund Proxy Voting Since 2004 Managing Director, Putnam Investments and Putnam Manage- ment. During 2002, Chief Operating Officer, Atalanta/Sosnoff Management Corporation The address of each Officer is One Post Office Square, Boston, MA 02109. 62 THIS PAGE LEFT BLANK INTENTIONALLY 63 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2008 $156,202 $ $3,996 $727* December 31, 2007 $110,648 $80 $3,420 $388* * Includes fees of $727 and $388 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2008 and December 31, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2008 and December 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $176,269 and $79,518 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, $ - $73,000 $ - $ - December 31, $ - $ 21,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 27, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 27, 2009
